Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 1 of 64            FILED
                                                                     2020 Oct-30 PM 09:55
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                EXHIBIT
                              E
   Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 2 of 64




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

IN RE BLUE CROSS BLUE SHIELD           :
ANTITRUST LITIGATION                   : Master File 2:13-cv-20000-RDP
MDL 2406                               :
                                       :
                                       :
                                       : This document relates to
                                       : Subscriber Track cases


        SETTLEMENT CLASS COUNSEL JOINT DECLARATION IN
        SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF
            PROPOSED SUBSCRIBER CLASS SETTLEMENT




                                   1
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 3 of 64




I, Michael D. Hausfeld, declare:

       1.      I am Chairman of the law firm Hausfeld LLP. By the Court’s order dated April 26,

2013, the Court appointed me, along with David Boies, to serve as interim co-lead counsel for the

putative Subscriber Plaintiff class in the Subscriber Actions. ECF No. 61. My firm resume is

attached hereto as Exhibit A.

       2.      I have been actively involved in prosecuting and resolving the Subscriber Actions,

am familiar with its proceedings, and have personal knowledge of the matters set forth herein. If

called upon and sworn as a witness, I could competently testify thereto.

I, David Boies, declare:

       3.      I am Charmain of the law firm Boies Schiller Flexner LLP. By the Court’s order

dated April 26, 2013, the Court appointed me, along with Michael Hausfeld, to serve as interim

co-lead counsel for the putative Subscriber Plaintiff class in the Subscriber Actions. ECF No. 61.

My firm resume is attached hereto as Exhibit B.

       4.      I have been actively involved in prosecuting and resolving the Subscriber Actions,

am familiar with its proceedings, and have personal knowledge of the matters set forth herein. If

called upon and sworn as a witness, I could competently testify thereto.

We, Michael D. Hausfeld and David Boies, declare:

       5.      Unless otherwise defined herein, all capitalized terms have the meanings ascribed

to them in the Settlement Agreement, attached as Exhibit A to Subscriber Plaintiffs’ Motion for

Preliminary Approval of Subscriber Class Settlement.

       6.      We submit this declaration in support of Subscriber Plaintiffs’ Motion for

Preliminary Approval of Subscriber Class Settlement, pursuant to Rule 23 of the Federal Rules of

Civil procedure.



                                                  1
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 4 of 64




       7.      If approved, the Settlement, which provides $2.67 billion in cash and significant

injunctive relief relating to competition in the market for health insurance, will resolve the

Subscriber Actions.

                                    Summary of the Litigation

       8.      The Subscriber Actions originated in 2012, when Subscriber Plaintiffs filed

complaints alleging that Blue Cross Blue Shield Association (“BCBSA”) and its member plans

using the Blue Cross and Blue Shield names and marks (“Member Plans,” and together with

BCBSA, “Defendants”) engaged in market allocation agreements in violation of Sections 1 and 2

of the Sherman Antitrust Act, as well as related state laws. Among other items, the Subscriber

Actions alleged that the agreements resulted in higher premiums and fewer choices for subscribers

of Blue Cross Blue Shield health insurance.

       9.      On December 12, 2012, the Subscriber Actions were consolidated by the Judicial

Panel on Multidistrict Litigation, along with a related set of Provider cases alleging that these same

market allocation agreements resulted in lower payments to providers.

       10.     After our appointment as interim co-lead counsel for the Subscriber Actions, ECF

No. 61, we worked to organize the many related actions and counsel for the Subscriber Plaintiffs

(“Subscribers’ Counsel”). On July 1, 2013, after conducting extensive investigation, Subscriber

Plaintiffs filed the 310-page Class Action Complaint. ECF No. 85.

       11.     Over the course of the next four years, Subscriber Plaintiffs filed their Consolidated

Amended Class Action Complaint (ECF No. 244), Second Amended Consolidated Class Action

Complaint (ECF No. 897), and Third Amended Consolidated Class Action Complaint (ECF No.

1082). Defendants filed over a dozen motions to dismiss the Complaints, based on failure to state




                                                  2
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 5 of 64




a claim, lack of personal jurisdiction, and improper venue, all of which Subscriber Plaintiffs

opposed.

       12.     Beginning in January 2015, the parties attended monthly discovery conferences

with Magistrate Judge Michael T. Putnam and monthly status conferences with the Court. Over

the course of the litigation, the parties engaged in over 100 discovery conferences, status

conferences, and hearings, most of which required in-person attendance in Birmingham, Alabama.

                                            Discovery

       13.     Beginning in 2014 and continuing through 2015, Subscribers’ Counsel engaged in

extensive meet and confers with Defendants regarding each Defendant’s data management

systems, a prerequisite to negotiating structured data requests. Each Defendant maintains its

subscriber data in one or more different databases, and in order to create a useable dataset for

damages analysis, Subscribers’ Counsel conducted separate meet and confers with each Defendant

to understand where and how structured data was stored. ECF No. 229 (Discovery Order No. 1

describing the more than 400 structured data systems maintained by Defendants). This meet and

confer process required researching the different data systems and data fields, including requesting

and reviewing data dictionaries from each Defendant, to determine how to access relevant data.

Subscribers’ Counsel then spent the next two years negotiating the scope of the structured data

requests and the production of actual data. After the data was produced, multiple rounds of meet

and confers took place to test, vet, and understand the numerous fields of data that were produced.

This often required discussions about how multiple systems of data interacted, and required

technical experts to confer as well.

       14.     At the same time, Subscribers’ Counsel also negotiated document requests with 37

separate Defendants. This process involved researching and identifying custodians for each of the



                                                 3
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 6 of 64




Defendants, proposing and negotiating Defendant-specific search terms along with overall terms,

and negotiating TAR protocols with some Defendants who wished to use that option. The result

of these negotiations was significant: Defendants ultimately produced over 15 million pages.

Subscribers’ Counsel devoted dozens of attorneys to reviewing Defendants’ document productions

and finding key documents that were used to support Subscriber Plaintiffs’ claims in depositions,

economic experts’ reports, and substantive motions.

       15.    Subscribers’ Counsel noticed and took depositions for over 120 Defendant

witnesses, including over 20 30(b)(6) depositions. Subscribers’ Counsel also defended depositions

for 16 Subscriber Class Representatives and prepared for and participated in depositions for

numerous third party insurers and absent Subscriber class members.

       16.    In late 2017, Subscribers’ Counsel began reviewing and challenging over 700,000

privilege log entries for documents redacted and withheld by Defendants. Through a months-long

process and with the assistance of Special Master R. Bernard Harwood, who issued 45 Reports &

Recommendations, Subscribers’ Counsel succeeded in de-designating, in whole or in part, over

450,000 documents from Defendants’ privilege logs.

       17.    On two occasions, December 20, 2016 and June 9, 2017, Subscribers’ Counsel

engaged in two full-day “Economics Day” presentations, to provide the Court insight into the

economic theories of the case. For each session, Subscriber Counsel prepared and presented

testimony from multiple expert witnesses, along with presentation of evidence and arguments, for

the Court to consider and familiarize itself with the economics and liability theories of the

Subscriber case.




                                               4
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 7 of 64




                         Class Certification and Summary Judgment

       18.     The parties briefed two separate rounds of summary judgment followed by

Subscriber Plaintiffs’ motion for class certification. These motions required both sides to conduct

a full and detailed analysis of the evidence, retain experts to provide reports and testimony, and

present their respective cases to the Court for the Court’s review of each side’s claims and

defenses.

       19.     First, Defendants including BCBS-AL moved for summary judgment against the

Alabama Subscriber Plaintiffs based on application of the filed rate doctrine. ECF No. 523, 733.

Under the guidance of Magistrate Judge Putnam, the parties engaged in extensive discovery related

to Defendants’ filed rate defense. The parties litigated the scope, timing and form of Defendants’

productions and Defendants produced more than 3 million pages of BCBS-AL’s unstructured and

structured data. Plaintiffs also obtained thousands of documents from the Alabama Department of

Insurance. Plaintiffs deposed BCBS-AL and AL DOI fact witnesses and took 30(b)(6) testimony

from BCBS-AL on its filed rate program.

       20.     After multiple rounds of briefing and oral argument, the Court determined that the

filed rate defense asserted by BCBS-AL applied to a segment of the monetary damages class (those

where the charged premiums were in accordance with the filed rates), but did not apply where

charged premiums were greater than the filed rate. ECF No. 998. On March 23, 2017, Plaintiffs

filed a Motion for Reconsideration of the Court’s Order Regarding Filed Rate Summary Judgment

(ECF No. 998). ECF No. 1046. After it was fully briefed by parties, while the Court denied the

Motion for Reconsideration without prejudice, the Court stated at oral argument that the parties

would have an opportunity to revisit portions of its filed rate doctrine decision later in the case




                                                5
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 8 of 64




based on further information. ECF No. 1098, ECF No. 1109 (Transcript of April 21, 2017 hearing)

at 69–70.

       21.     In 2017, both parties moved for summary judgment on two additional issues: (1)

whether a per se or Rule of Reason standard should apply to the challenged restraints and (2)

whether BCBSA and the Member Plans are a single economic enterprise for purposes of the

application of the Sherman Act to their collective management and use of the Blue Cross and Blue

Shield trademarks. ECF Nos. 1348 (Plaintiffs’ Motion for Partial Summary Judgment), 1432

(Defendants’ Response to Plaintiffs’ Motion for Partial Summary Judgment), 1552 (Reply

Memorandum in Further Support of Plaintiffs’ Motion for Partial Summary Judgment), and 1353

(Defendants’ Motion for Summary Judgment), 1435 (Plaintiffs’ Memorandum of Points and

Authorities in Opposition to Defendants’ Motion for Summary Judgment), and 1551 (Reply in

Support of Defendants’ Motion for Summary Judgment).

       22.     The parties conducted additional discovery that the Court found necessary before

determining the standard of review to be applied to the Sherman Act claims. In support of their

respective positions and submissions of fact, the parties submitted six briefs with over 500 exhibits,

including three expert reports (and related depositions of those experts.) The parties presented

evidence in a full day hearing to the Court. Based on the extensive record before it, the Court

determined that the per se standard of review applied to the “aggregation of competitive restraints”

including the restraint on non-Blue-branded business, so long as Plaintiffs could show that the

Defendants did not operate as a single economic enterprise for purposes of their use and

management of the trademarks. The Court further rejected both parties’ summary judgment

arguments as to whether Defendants operate as a single economic enterprise for purposes of the

trademarks, finding genuine issues of material fact remained. ECF No. 2063.



                                                  6
      Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 9 of 64




       23.     On June 22, 2018, Defendants petitioned the Eleventh Circuit Court of Appeals for

permission to appeal the Court’s per se decision under 28 U.S.C. § 1292(b). In re Blue Cross Blue

Shield Antitrust Litigation, Case No. 18-90020 (June 22, 2018 11th Cir.). On July 2, 2018,

Plaintiffs’ Counsel filed their brief in Opposition to Defendants’ Petition. On December 12, 2018,

the Eleventh Circuit denied Defendants’ petition for permission to appeal from the District Court’s

April 5, 2018 memorandum opinion and order under 28 U.S.C. § 1292(b).

       24.     Subscriber Plaintiffs moved for certification of an Alabama damages class and a

nationwide injunctive class in April 2019. Subscriber Plaintiffs’ motion was supported by a

damages analysis conducted by expert reports from Dr. Ariel Pakes and Dr. Daniel Rubinfeld. Dr.

Pakes modeled the effects of entry into the Alabama market to demonstrate the impact of the

alleged restraints on a classwide basis and showed an average overcharge ranging from 3.4% to

5.5% for the Alabama damages. Dr. Rubinfeld’s report outlined the history of the alleged restraints

and their anticompetitive effects in Alabama and nationwide, specifically with respect to decreased

product availability, consumer choice, and innovation in addition to resulting in supracompetitive

premiums.

       25.     Subscriber Plaintiffs filed merits expert reports in May 2019 from Dr. Pakes and

Dr. Rubinfeld, as well as Professor Christy Chapin, who provided a report contrasting Defendants’

behavior with that of a traditional trade association; Leslie Strassberg, opined that BCBS-AL’s

profitability would entice entry by another Defendant into the Alabama market absent the

restraints; and Louis T. Pirkey, whose report opined that, despite Defendants’ assertions to the

contrary, the evidence is consistent with the abandonment of the Blue Cross and Blue Shield

trademarks.




                                                7
     Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 10 of 64




       26.     In total, through summary judgment, class certification, and merits expert

discovery, Subscribers Counsel deposed one of Defendants’ experts and defended nine expert

depositions.

       27.     Defendants filed their opposition to Subscriber Plaintiffs’ class certification motion

in July 2019. Defendants provided expert reports from five experts, vigorously attacking Dr.

Pakes’ damages model and arguing that impact could not be demonstrated on a classwide basis.

Prior to the Court’s decision on class certification, the litigation was stayed while mediation was

ongoing.

                              Summary of the Mediation Process

       28.     The parties first began settlement discussions in 2015. The parties engaged Judge

Layn R. Phillips as a mediator and participated in several mediation sessions from 2015 through

2017. Those discussions involved counsel for the Subscriber Plaintiffs, Provider Plaintiffs,

Defendants, and Defendants’ insurers.

       29.     Judge Phillips, along with Judge Gary Feess, worked closely with the parties in an

attempt to resolve the litigation. The parties exchanged several proposals on injunctive relief and

monetary compensation, but despite Judge Phillips’ and Judge Feess’ able assistance, those

discussions ultimately were not successful.

       30.     In November 2017 Special Master Edgar C. Gentle began mediating settlement

discussions. Over the course of the next two years, Mr. Gentle held dozens of unilateral and

bilateral conferences calls, meetings, and in-person mediation sessions. At various times, counsel

for Subscriber Plaintiffs, Defendants, and Defendants’ insurers were involved in the mediation.

       31.     In July 2019, as mediation was ongoing, we approached Warren Burns of Burns

Charest LLP to inquire whether he would be willing to serve as counsel for a sub-class of Self-



                                                 8
     Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 11 of 64




Funded Accounts and their employees (together, the “Self-Funded Settlement Sub-Class”). Mr.

Burns agreed, and was retained by Hibbett Sports, Inc., an Alabama-based, publicly-traded retailer

of sporting goods that is a Self-Funded Account. Mr. Burns then became settlement counsel to the

putative Self-Funded Sub-Class, with Hibbett as the Self-Funded Sub-Class Representative. The

amount of any future split of the Net Settlement Fund between fully insured and self-funded

claimants was not a condition of Mr. Burns’ possible retention, nor was that split discussed before

Mr. Burns was engaged.

       32.     Self-Funded Sub-Class Settlement Counsel asked for and received access to the

discovery record in the litigation, along with relevant briefing on class certification and summary

judgment, and he engaged his own independent experts to conduct analysis of possible damages

for the Self-Funded Sub-Class. In September 2019, Self-Funded Sub-Class Settlement Counsel

began attending mediation sessions. The parties continued to exchange proposals and finally, in

November 2019, the parties (along with Self-Funded Sub-Class Settlement Counsel) agreed on a

term sheet. Over the next several months, the parties worked closely with Mr. Gentle to reduce the

term sheet to a settlement agreement, involving many additional conferences between the parties

and with Mr. Gentle.

       33.     Also in November 2019, along with Self-Funded Sub-Class Settlement Counsel,

Plaintiffs engaged Kenneth Feinberg as Allocation Mediator to facilitate the determination of an

appropriate allocation of the Net Settlement Fund between fully insured Class Members and the

Self-Funded Sub-Class. After presentation of the evidence and an in-person mediation, we along

with Self-Funded Sub-Class Settlement Counsel agreed that an equitable allocation would

distribute 93.5% of the Net Settlement Fund among fully insured Class Members and 6.5% of the

Net Settlement Fund among the Self-Funded Sub-Class. We and Self-Funded Sub-Class



                                                9
     Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 12 of 64




Settlement Counsel presented this proposal to Mr. Feinberg, who reviewed it and determined it to

be reasonable.

       34.       Starting in August 2020, we along with Self-Funded Sub-Class Settlement Counsel

engaged Darrell Chodorow and the Brattle Group to assist with designing a Plan of Distribution.

We relied on economic analysis conducted by Mr. Chodorow and the Brattle Group, along with

an analysis of the data available from Settling Defendants, to design a reasonable and efficient

Plan of Distribution that would treat members of the Damages Class equitably and would not

overly burden claimants.

       35.       In October 2020, in conjunction with development of a Plan of Distribution, along

with Self-Funded Sub-Class Settlement Counsel, we again engaged Mr. Feinberg to review the

proposed Plan of Distribution for reasonableness. Mr. Feinberg concluded that the proposed Plan

of Distribution was reasonable, and that the recommended Default and Alternative options for

determining the value of claims submitted by employees, developed and recommended by us and

Self-Funded Sub-Class Settlement Counsel based on numerous factors, was appropriate.

       36.       The Settlement Agreement was the product of over four years of hard-fought,

arm’s-length negotiations by counsel highly experienced in complex litigation and antitrust law.

The Settlement Agreement was reached with the assistance of three well-respected mediators,

culminating with the major sustained effort by Mr. Gentle, and its implementation through a Plan

of Distribution was further assisted by Mr. Feinberg’s efforts as Allocation Mediator.

                                             Conclusion

       37.       By virtue of our seven years of litigation experience as interim co-lead counsel for

the Subscriber Plaintiffs, we are fully informed about the nature of the claims and defenses and

the risk and expense of continued litigation. The Settlement Agreement was negotiated at arm’s



                                                  10
     Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 13 of 64




length in hard fought negotiations. Given the risks inherent in the litigation of the many issues

present in this case, in our judgment and based on our decades of experience, the Settlement

Agreement provides an excellent resolution for the Settlement Classes, designed to achieve

maximum recovery for the Settlement Classes along with significant and historic injunctive relief

that will change the market for health insurance to the benefit of all.

       I declare under penalty of perjury the foregoing is true and correct.




       ____________________________                           ____________________________
       Michael D. Hausfeld                                    David Boies
       Hausfeld LLP                                           Boies, Schiller & Flexner LLP
       Washington, DC                                         Armonk, NY




                                                 11
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 14 of 64




                EXHIBIT
                              A
 Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 15 of 64




                         Hausfeld Firm Resume
                                                            www.hausfeld.com




BOSTON
NEW YORK
PHILADELPHIA
SAN FRANCISCO
WASHINGTON, DC
AMSTERDAM
BERLIN
BRUSSELS
DÜSSELDORF
LONDON
PARIS
STOCKHOLM
             Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 16 of 64




Hausfeld Firm Summary
In the last decade, Hausfeld attorneys have won landmark         Antitrust and Competition Litigation
trials, negotiated complex settlements among dozens of
                                                                 Hausfeld’s reputation for leading groundbreaking antitrust
defendants, and recovered billions of dollars for clients both
                                                                 class actions in the United States is well-earned. Having
in and out of court. Renowned for skillful prosecution and
                                                                 helmed more than 40 antitrust class actions, Hausfeld
resolution of complex and class-action litigation, Hausfeld
                                                                 attorneys are prepared to litigate and manage cases with
is the only claimants’ firm to be ranked in the top tier in
                                                                 dozens of defendants (In re Blue Cross Blue Shield Antitrust
private enforcement of antitrust/competition law in both the
                                                                 Litigation, with more than thirty defendants), negotiate
United States and the United Kingdom by The Legal 500 and
                                                                 favorable settlements for class members and clients (In re
Chambers & Partners. Our German office was also ranked by
                                                                 Air Cargo Shipping Services Antitrust Litigation, settlements
The Legal 500 for general competition law.
                                                                 of more than $1.2 billion), take on the financial services
From our locations in Washington, D.C., Boston, New York,        industry (In re Foreign Exchange Antitrust Litigation, with
Philadelphia, San Francisco, Amsterdam, Berlin, Brussels,        settlements of more than $2.3 billion), take cartelists to
Paris, Düsseldorf, Stockholm, and London, Hausfeld               trial (In re Vitamin C Antitrust Litigation, trial victory of $162
contributes to the development of law in the United States       million against Chinese manufacturers of vitamin C), and
and abroad in the areas of antitrust/competition, consumer       push legal boundaries where others have not (O’Bannon v.
protection, environmental threats, human and civil rights,       NCAA, another trial victory in which the court found that
mass torts, and securities fraud. Hausfeld attorneys have        NCAA rules prohibiting additional scholarship payments to
studied the global integration of markets—and responded          players as part of the recruiting process are unlawful).
with innovative legal theories and a creative approach to
claims in developed and emerging markets.

Hausfeld was founded by Michael D. Hausfeld, who is
widely recognized as one of the country’s top civil litigators
and a leading expert in the fields of private antitrust/
competition enforcement and international human rights.          Hausfeld is “the world’s leading antitrust
The New York Times has described Mr. Hausfeld as one of
the nation’s “most prominent antitrust lawyers,” while           litigation firm.”
Washingtonian Magazine characterizes him as a lawyer who is      – Politico
“determined to change the world—and succeeding,” noting
that he “consistently brings in the biggest judgments in the
history of law.”




2   HAUSFELD FIRM RESUME                                                                                       www.hausfeld.com
              Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 17 of 64




Hausfeld: A Global Reach
Hausfeld’s international reach enables it to advise across        Unmatched Global Resources
multiple jurisdictions and pursue claims on behalf of
                                                                  The firm combines its U.S. offices on both coasts and
clients worldwide. Hausfeld works closely with clients to
                                                                  vibrant European presence with a broad and deep network
deliver outstanding results while always addressing their
                                                                  around the globe to offer clients the ability to seek redress
business concerns. Hausfeld does so by anticipating issues,
                                                                  or confront disputes in every corner of the world and
considering innovative strategies, and maximizing the
                                                                  across every industry. With over 100 lawyers in offices in
outcome of legal disputes in a way that creates shareholder
                                                                  Washington, D.C., Boston, New York, Philadelphia, San
value. Its inventive cross border solutions work to the benefit
                                                                  Francisco, Amsterdam, Berlin, Düsseldorf, Brussels, Paris,
of the multinational companies it often represents.
                                                                  Stockholm, and London, Hausfeld is a “market leader for
                                                                  claimant-side competition litigation” (The Legal 500).
Creative Solutions to Complex
Legal Challenges
Hausfeld lawyers consistently apply forward-thinking
ideas and creative solutions to the most vexing global legal
challenges faced by clients. As a result, the firm’s litigators
have developed numerous innovative legal theories that            “Hausfeld, which ‘commits extensive
have expanded the quality and availability of legal recourse
                                                                   resources to the most difficult cases,’
for claimants around the globe that have a right to seek
recovery. Hausfeld’s impact was recognized by the Financial        widely hails as one of the few market-
Times, which honored Hausfeld’s European team with the
                                                                   leading plaintiff firms.”
“Innovation in Legal Expertise - Dispute Resolution,” award,
which was followed up by FT commending Hausfeld’s                  – The Legal 500
North American team for its innovative work in the same
category. In addition, The Legal 500 has ranked Hausfeld as
the only top tier claimants firm in private enforcement of
antitrust/competition law in both the United States and the
United Kingdom. For example, the landmark settlement that
Hausfeld negotiated to resolve claims against Parker ITR
for antitrust overcharges on marine hoses represented the
first private resolution of a company’s global cartel liability
without any arbitration, mediation, or litigation—creating
opportunities never before possible for dispute resolution
and providing a new model for global cartel settlements
going forward.




3   HAUSFELD FIRM RESUME                                                                                      www.hausfeld.com
              Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 18 of 64




Antitrust Litigation
Hausfeld’s antitrust litigation experience                           Chambers and Partners likewise consistently rank Hausfeld
is unparalleled                                                      among the top five firms in the United States for antitrust
                                                                     litigation on behalf of plaintiffs. And in naming Hausfeld to
Few, if any, U.S. law firms are litigating more class
                                                                     its Plaintiffs’ Hot List, The National Law Journal opined that
actions on behalf of companies and individuals injured
                                                                     Hausfeld ”punches above its weight” and ”isn’t afraid to take
by anticompetitive conduct than Hausfeld. The firm has
                                                                     on firms far larger than its size and deliver results, especially
litigated cases involving price-fixing, price manipulation,
                                                                     in antitrust litigation.”
monopolization, tying, and bundling, through individual
and class representation and has experience across a wide
variety of industries, including automotive, banking,                Hausfeld has achieved outstanding
chemicals, construction, manufacturing, energy, financial            results in antitrust cases
services, food and beverage, health care, mining and                 Hausfeld lawyers have achieved precedent-setting legal
metals, pharmaceuticals and life sciences, retail, sports and        decisions and historic trial victories, negotiated some of
entertainment, technology, and transportation. Clients rely          the world’s most complex settlement agreements, and have
on us for our antitrust expertise and our history of success in      collectively recovered billions of dollars in settlement and
                                                                     judgments in antitrust cases. Key highlights include:

“Hausfeld LLP, ‘one of the most                                     • In re Foreign Exchange Benchmark Rates Antitrust Litig.,
                                                                       13-cv-7789 (S.D.N.Y.)
    capable plaintiffs’ firms involved in the                          Hausfeld serves as co-lead counsel in this case alleging
    area of civil cartel enforcement,’ is                              financial institutions participated in a conspiracy to
                                                                       manipulate a key benchmark in the foreign exchange
    [w]idely recognised as a market leader for                         market. To date, the firm has obtained over $2.3 billion in
    claimant-side competition litigation… [It                          settlements from fifteen defendants. The case is ongoing
                                                                       against the remaining defendant.
    is the] market leader in terms of quantity
    of cases, and also the most advanced in                          • In re LIBOR-Based Financial Instruments Antitrust
                                                                       Litig., No. 11-md-2262 (S.D.N.Y.)
    terms of tactical thinking.”                                       Hausfeld serves as co-lead counsel in this case against
    – The Legal 500                                                    sixteen of the world’s largest financial institutions for
                                                                       conspiring to fix LIBOR, the primary benchmark for
                                                                       short-term interest rates. To date, the firm has obtained
the courtroom, and at the negotiation table, and the firm does         $590 million in settlements with four defendants. An
not shy away from challenges, taking on some of the most               antitrust class has been certified and the case is ongoing
storied institutions. Hausfeld is not only trusted by its clients,     against the remaining defendants.
it is trusted by judges to pursue these claims, as evidenced
                                                                     • In re Blue Cross Blue Shield Antitrust Litig., No. 13-mdl-
by the fact that the firm has been appointed as lead or co-lead
                                                                       2496 (N.D. Ala.)
counsel in over 40 antitrust cases in the last decade. In one
                                                                       The Court appointed Hausfeld attorneys as co-lead
example, Judge Morrison C. England of the Eastern District
                                                                       counsel, and to the Plaintiffs’ Steering Committee, in this
of California praised Hausfeld for having “the breadth of
                                                                       case against Blue Cross Blue Shield entities. This case was
experience, resources and talent necessary to navigate” cases
                                                                       brought against over 30 Blue Cross companies and its trade
of import.
                                                                       association (BCBSA), and alleges that they illegally agreed
Recognizing the firm’s antitrust prowess, Global Competition           not to compete with each other for health insurance
Review has opined that Hausfeld is “one of—if not the—                 subscribers across the United States. After defeating
top Plaintiffs’ antitrust firm in the U.S.” The Legal 500 and          motions to dismiss, Hausfeld marshalled evidence from a



4    HAUSFELD FIRM RESUME                                                                                         www.hausfeld.com
               Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 19 of 64




    record that consisted of over 14 million documents from           • In re Packaged Seafood Products Antitrust Litigation,
    more than thirty defendants and won a landmark ruling               No. 3:15-md-02670-JLS-MDD (S.D. Cal.)
    when the district court ruled that the per se standard              The Court appointed Hausfeld attorneys as sole interim
    would be applied to defendants’ conduct. Plaintiffs will            lead counsel for the putative class of direct purchasers of
    next move towards class certification and trial.                    packaged seafood products, alleging a price-fixing
                                                                        conspiracy among the leading U.S. manufacturers—
• O’Bannon v. NCAA, No. 09-cv-03329 (N.D. Cal.)                         Chicken of the Sea, StarKist and Bumble Bee. On July 30,
  In the landmark O’Bannon litigation, Hausfeld represented             2019, the Honorable District Judge Janis L. Sammartino of
  college athletes who collectively alleged that the NCAA, its          the Southern District of California granted class
  members, and its commercial partners, violated federal                certification to a class of direct purchasers and appointed
  antitrust law by unlawfully foreclosing former players from           Hausfeld as class counsel. No trial date has yet been set.
  receiving any compensation related to the use of their names,
  images, and likenesses in television broadcasts, rebroadcasts,      • In re Disposable Contact Lens Antitrust Litig.,
  and videogames. In 2013, the plaintiffs announced a $40               No. 3:15-md-2626-J-20JRK (M.D. Fla.)
  million settlement agreement with defendant Electronic Arts,          Hausfeld serves as one of the three co-lead counsel for a
  Inc., which left the NCAA as the remaining defendant.                 nationwide class of consumers alleging horizontal and
  Following trial in 2014, the Court determined that the NCAA           vertical conspiracies by the four leading contact lens
  had violated the antitrust laws and issued a permanent                manufacturers and their primary distributor to impose
  injunction. The Ninth Circuit affirmed the NCAA’s violation           minimum resale price maintenance policies called “unilateral
  of the antitrust laws and upheld significant injunctive               pricing policies,” or “UPPs.” On June 16, 2016, the court
  relief—the practical effect of which is that college athletes can     denied the defendants’ motions to dismiss, and on February
  now each receive up to $5,000 more every year as part of their        21, 2018, the plaintiffs announced that they had reached a
  scholarship package (to cover their education, travel and             settlement with CooperVision. The court preliminarily
  medical expenses, and acquire pre-professional training as            approved that settlement on July 10, 2018. On December 4,
  they enter the work force).                                           2018, the court certified a nationwide class of consumers
                                                                        asserting federal antitrust claims, as well as Maryland and
• In re Vitamin C Antitrust Litig., No. 06-md-01738 (E.D.N.Y.)          California sub-classes. The case is scheduled to go to trial in
  Hausfeld serves as co-lead counsel in the first class                 February 2020.
  antitrust case in the United States against Chinese
  manufacturers. Hausfeld obtained settlements for the class          • In re International Air Passenger Surcharge Antitrust
  of $22.5 million from two of the defendants—the first                 Litig., No. 06-md-01793 (N.D. Cal.)
  after summary judgment, and the second just before                    Hausfeld served as co-lead counsel in this case against two
  closing arguments at trial. Days later, the jury reached a            international airlines alleged to have fixed fuel surcharges
  verdict against the remaining defendants, and the court               on flights between the United States and United Kingdom.
  entered a judgment for $148 million after trebling the                Lawyers at the firm negotiated a ground-breaking $200
  damages awarded. On appeal to the U.S. Supreme Court,                 million international settlement that provides recovery for
  our clients prevailed, and the case was remanded for                  both U.S. purchasers under U.S. antitrust laws and U.K.
  further consideration by the Second Circuit.                          purchasers under U.K. competition laws.

• In re Air Cargo Shipping Services Antitrust Litig.,                 • In re Municipal Derivatives Antitrust Litig., No. 08-cv-
  No. 06-md-1775 (E.D.N.Y.)                                             2516 (S.D.N.Y.)
  Hausfeld served as co-lead counsel in this case alleging              Hausfeld served as co-lead counsel in this case against
  over thirty international airlines engaged in a conspiracy            banks, insurance companies, and brokers accused of
  to fix the price of air cargo shipping services. The firm             rigging bids on derivative instruments purchased by
  negotiated more than $1.2 billion in settlements from over            municipalities. The firm obtained over $200 million in
  30 defendants for the class, won certification of the class           settlements with more than ten defendants.
  and defeated the defendants’ motions for
  summary judgment.



5   HAUSFELD FIRM RESUME                                                                                           www.hausfeld.com
             Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 20 of 64




• In re Automotive Aftermarket Lighting Products                • In re American Express Anti-Steering Rules Antitrust
  Antitrust Litig., No. 09-ML-2007 (C.D. Cal.)                    Litig., No. 11-md-2221 (E.D.N.Y)
  Hausfeld served as co-lead counsel in this case against         As lead counsel, Hausfeld represents a class of merchants
  three manufacturers for participating in an international       and retailers against American Express. The merchants
  conspiracy to fix the prices of aftermarket automotive          allege that American Express violated antitrust laws by
  lighting products. The firm obtained over $50 million           requiring them to accept all American Express cards, and
  in settlements.                                                 by preventing them from steering their customers to other
                                                                  payment methods.
• In re Processed Egg Products Antitrust Litig., No.
  08-cv-04653 (E.D. Pa.)                                        • In re Domestic Airline Travel Antitrust Litig., No.
  Hausfeld served as co-lead counsel in this case alleging        15-1404 (CKK) (D.D.C.)
  that egg producers, through their trade associations,           Hausfeld serves as co-lead counsel for a proposed class of
  engaged in a scheme to artificially inflate egg prices by       domestic air passengers that collectively allege the
  agreeing to restrict the supply of both laying hens and         defendants, the four major U.S. passenger air carriers
  eggs. The firm obtained over $135 million in settlements,       — United, American, Delta, and Southwest — conspired to
  won certification of a class of shell egg purchasers, and       fix domestic airfares by colluding to limit their respective
  tried the case against the remaining defendants.                capacity. The passengers allege that Defendants, in which a
                                                                  common set of investors owned significant shares during
• In re Fresh and Process Potatoes Antitrust Litig., No.          the conspiracy period, carried out the conspiracy through
  10-MD-2186 (D. Idaho)                                           repeated assurances to each other on earnings calls and
  Hausfeld served as chair of the executive committee in this     other statements that they each were engaging in “capacity
  case alleging that potato growers, their cooperatives,          discipline”. In October 2016, the court denied defendants’
  processors, and packers conspired to manipulate the price       motion to dismiss. Since that time, the firm has obtained
  and supply of potatoes. In defeating defendants’ motion to      $60 million in settlements with American and Southwest.
  dismiss, the firm secured a judicial determination that         The litigation against United and Delta is ongoing.
  supply restrictions are not protected conduct under a
  limited federal antitrust exemption available to certain
  grower associations—a novel question that had never
  before been decided by any court. The firm obtained $19.5
  million in settlements and valuable injunctive relief
  prohibiting future production limitation agreements,
  achieving global resolution of the case.




6   HAUSFELD FIRM RESUME                                                                                   www.hausfeld.com
              Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 21 of 64




Litigation Achievements
Significant Trial Victories                                        Exceptional Settlement Results
While many law firms like to talk about litigation experience,     Over the past decade, Hausfeld has recouped over $20 billion
Hausfeld lawyers regularly bring cases to trial—and win.           for clients and the classes they represented. We are proud
Among our trial victories are some of the largest antitrust        of our record of successful dispute resolution. Among
cases in the modern era. For example, in O’Bannon v.               our settlement achievements, a selection of cases merit
NCAA (N.D. Cal.), we conducted a three-week bench trial            special mention.
before the chief judge of the Northern District of California,
resulting in a complete victory for college athletes who           In the high profile In re Foreign Exchange Benchmark Rates
alleged an illegal agreement among the National Collegiate         Antitrust Litigation (S.D.N.Y.), we negotiated settlements
Athletic Association and its member schools to deny                totaling more than $2.3 billion with fifteen banks accused of
payment to athletes for the commercial licensing of their          conspiring to manipulate prices paid in the foreign-exchange
names, images, and likenesses. Our victory in the O’Bannon         market. In another case involving allegations of pricefixing
litigation followed the successful trial efforts in Law v.         among the world’s largest airfreight carriers, In re Air Cargo
NCAA (D. Kan.), a case challenging earning restrictions            Shipping Services Antitrust Litigation (E.D.N.Y.), we
imposed on assistant college coaches in which the jury             negotiated settlements with more than 30 defendants totaling
awarded $67 million to the class plaintiffs that one of our        over $1.2 billion—all in advance of trial. In the ongoing In re:
lawyers represented.                                               LIBOR-Based Financial Instruments Antitrust Litigation
                                                                   (S.D.N.Y.) case, we have secured settlements to date totaling
In In re Vitamin C Antitrust Litigation (E.D.N.Y.), we             $590 million with Barclays ($120 million), Citi ($130 million),
obtained, on behalf of our direct purchaser clients, a             Deutsche Bank ($240 million), and HSBC ($100 million). The
$148 million jury verdict and judgment against Chinese             court has granted final approval to each of these settlements.
pharmaceutical companies that fixed prices and controlled
export output of Vitamin C—on the heels of $22.5 million           Most recently, Hausfeld served as class counsel in Hale v.
in settlements with other defendants, which represented            State Farm Mutual Automobile Insurance Co. (S.D.Ill.).
the first civil settlements with Chinese companies in a            This case involved allegations that State Farm worked to
U.S. antitrust cartel case. Years earlier, we took on a global     help elect an Illinois state supreme court justice in order to
vitamin price-fixing cartel in In re Vitamins (D.D.C.), in         overturn a billion-dollar judgment against it. On the day
which we secured a $1.1 billion settlement for a class of          opening statements were to be delivered to the jury, State
vitamin purchasers and then took the remaining defendants          Farm agreed to settle for $250 million. Finally, in the global
to trial, culminating in a $148 million jury verdict.              Marine Hose matter, we broke new ground with the first
                                                                   private resolution of a company’s global cartel liability
Our trial experience extends to intellectual property matters      without any arbitration, mediation, or litigation. That
and general commercial litigation as well. Recently, we            settlement enabled every one of Parker ITR’s non-US marine-
represented entertainment companies that sought to hold            hose purchasers to recover up to 16% of their total purchases.
internet service provider Cox Communications accountable
for willful contributory copyright infringement by ignoring        These cases are just five among dozens of recent landmark
the illegal downloading activity of its users. Following a trial   settlements across our practice areas.
in BMG Rights Management (US) LLC, v. Cox Enterprises,
Inc. (E.D. Va.), the jury returned a $25 million verdict for
our client. After the defendants appealed and prior to a new
trial, the parties settled.




7   HAUSFELD FIRM RESUME                                                                                       www.hausfeld.com
              Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 22 of 64




Reputation and Leadership in the Antitrust Bar
Court Commendations                                           Hausfeld lawyers achieved “really, an
Judges across the country have taken note of Hausfeld’s       outstanding settlement in which a group of
experience and results achieved in antitrust litigation.      lawyers from two firms coordinated the work…
                                                              and brought an enormous expertise and then
“All class actions generally are more complex                 experience in dealing with the case.” “[Hausfeld
than routine actions… But this one is a doozy.                lawyers are] more than competent. They
This case is now I guess nearly more than                     are outstanding.”
ten years old. The discovery as I’ve noted has                – Judge Charles R. Breyer
been extensive. The motion practice has been                  In re International Air Passenger Surcharge Antitrust Litig., No.
                                                              06-md-01793 (N.D. Cal.) (approving a ground-breaking $200
extraordinary… The recovery by the class is
                                                              million international settlement that provided recovery for
itself extraordinary. The case, the international             both U.S. purchasers under U.S. antitrust laws, and U.K.
aspect of the case is extraordinary. Chasing                  purchasers under U.K. competition laws.)
around the world after all these airlines is an
undertaking that took enormous courage.”
                                                              Hausfeld has “the breadth of experience,
– Judge Brian M. Cogan                                        resources and talent necessary to navigate a
In re Air Cargo Shipping Services Antitrust Litigation, No.
                                                              case of this import.” Hausfeld “stands out from
06-md-1775 (E.D.N.Y.)
                                                              the rest.”
                                                              – District Judge Morrison C. England Jr.
Comparing Hausfeld’s work through trial to                    Four In One v. SK Foods, No. 08-cv-3017 (E.D. Cal.)
Game of Thrones: “where individuals with
seemingly long odds overcome unthinkable
                                                              “The class is represented by what I would
challenges… For plaintiffs, their trial victory in
                                                              describe as an all-star group of litigators…”
this adventurous, risky suit, while more than a
mere game, is nothing less than a win…”                       –D
                                                                istrict Judge David R. Herdon
                                                              Hale v. State Farm, No. 12-cv-00660-DRH-SCW (S.D. Ill.)
– Magistrate Judge Nathanael M. Cousins
O’Bannon v. Nat’l College Athletic Ass’n, No. 09-cv-3329
(N.D. Cal.)




8   HAUSFELD FIRM RESUME                                                                                    www.hausfeld.com
            Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 23 of 64




Awards and Recognitions
                            The Legal 500
                            In 2020, for the 11th consecutive year, Hausfeld was ranked in the top tier nationally
                            for firms in antitrust civil litigation and class actions by The Legal 500. The publication
                            described Hausfeld lawyers as “pragmatic, smart and focused litigation experts,” and
                            the firm as “at the top of its game,” with “a number of heavyweight practitioners.” The
                            publication has previously stated that:

                            “DC firm Hausfeld LLP remains top-notch in antitrust litigation… Hausfeld
                            LLP is one of the most capable plaintiffs firms involved in the area of civil
                            cartel enforcement, and is handling some of the major cartel-related cases…”
                            The Legal 500 has also recognized that Hausfeld is a “market transformer,” the “most
                            innovative firm with respect to antitrust damages,” is “[d]riven by excellence,” “anticipates
                            the evolving needs of clients,” and delivers “outstanding advice not only in legal terms but
                            also with a true entrepreneurial touch. . . .”


                            Concurrences
                            In 2020, the Hausfeld Competition Bulletin article titled, “Data Exploiting as an Abuse
                            of Dominance: The German Facebook Decision,” authored by Hausfeld lawyer Thomas
                            Höppner, was awarded Concurrences’ 2020 Writing Award in its Unilateral Conduct
                            (Business) category.

                            In 2018, an article authored by Hausfeld lawyer Scott Martin, joined by co-authors Brian
                            Henry and Michaela Spero, was awarded Concurrences’ 2018 Writing Award for Private
                            Enforcement (Business) Category. The article, “Cartel Damage Recovery: A Roadmap for
                            In-House Counsel,” was originally published in Antitrust Magazine.

                            In 2017, Hausfeld’s Competition Bulletin was selected to be ranked among the top antitrust
                            firms distributing newsletters and bulletins. Hausfeld is the only Plaintiffs’ firm to be
                            ranked, and we secured the number one spot for Private Enforcement Newsletters.

                            In 2015, Hausfeld Partners Michael Hausfeld, Michael Lehmann and Sathya Gosselin won
                            the Concurrences’ 2015 Antitrust Writing Awards in the Private Enforcement (Academic)
                            category for their article, “Antitrust Class Proceedings—Then and Now,” Research in Law
                            and Economics, Vol. 26, 2014.


                            Benchmark Litigation
                            In 2020, Benchmark Litigation highlighted Hausfeld as a leader in the domain of dispute
                            resolution, recognizing the firm at the national level, as well as regionally on both coasts.

                            Hausfeld was ranked by Benchmark for Antitrust/Competition Nationwide, and is one
                            of only a small handful of plaintiff-side firms on the list. Hausfeld was also honored as a
                            ‘Recommended Top Plaintiff Firm’ Nationwide, and described by the publication as“an
                            undisputed trailblazer, identified as a ubiquitous presence by peers on both the plaintiff
                            and defense sides of the ‘V’.” A peer on the defense side commented to the publication that



9   HAUSFELD FIRM RESUME                                                                                www.hausfeld.com
            Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 24 of 64




                            Hausfeld is always in mix among antitrust and sports matters, “at least in the biggest and
                            best cases.” Further to Hausfeld’s national recognitions, Benchmark recognized several
                            individuals in the firm’s San Francisco and Washington, DC offices.


                            2019 Antitrust Report
                            Hausfeld has been recognized as the leading plaintiffs’ firm for class recovery in
                            antitrust litigation between 2009 and 2019. This statistic was noted in the “2019 Antitrust
                            Annual Report” released jointly by the University of San Francisco Law School and The
                            Huntington National Bank. Hausfeld was listed as the top firm out of the 25 analyzed in
                            this section of the report, having achieved an aggregate settlement class recovery totaling
                            nearly $5.2 billion over 11 years.


                            Who’s Who Legal
                            In 2019, Who’s Who Legal honored Hausfeld as the ‘Competition Plaintiff Firm of the
                            Year,’ noting that the firm is, “a giant in the competition plaintiff field that once again
                            demonstrates the strength and depth of its expertise...”

                            In 2018, the publication recognized the firm as “[a] powerhouse in the plaintiffs’ litigation
                            field, with particularly deep capability in competition matters,” highlighting “nine
                            outstanding litigators.”


                            Financial Times
                            In 2019, the Financial Times named Hausfeld one of the 25 ‘Most Innovative Law Firms:
                            Overall’ in North America. Notably, Hausfeld was the only plaintiffs’ firm to make the
                            list. In 2018, the Financial Times’ Innovative Lawyers Report honored Hausfeld with the
                            ‘Innovation in Legal Expertise - Dispute Resolution’ award for the firm’s work with Dutch
                            transportation insurer TVM. The Financial Times followed up this award by commending
                            Hausfeld in its 2018 North America Innovative Lawyers Report for its representation of
                            plaintiffs in In Re Foreign Exchange Benchmark Rates Antitrust Litigation. Hausfeld is
                            proud to be the only plaintiffs’ firm to have received recognition in the category of ‘dispute
                            resolution’ for 2018 on both sides of the Atlantic.

                            In 2016, the Financial Times named Hausfeld as a top innovative law firm. Writing about
                            Hausfeld’s innovation in the legal market, the Financial Times noted: “The firm has taken
                            the litigation finance model to Germany, to turn company inhouse legal departments into
                            profit centres.”

                            In 2015, Michael Hausfeld was recognized by the Financial Times as one of the Top 10
                            Innovative Lawyers in North America.

                            In 2013, Hausfeld won the Financial Times Innovative Lawyer Dispute Resolution Award.
                            The FT stated that Hausfeld has “[p]ioneered a unique and market-changing litigation
                            funding structure that improved accessibility and enabled victims to pursue actions with
                            little or no risk.”




10   HAUSFELD FIRM RESUME                                                                                www.hausfeld.com
            Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 25 of 64




                            Global Competition Review
                            In 2018, Hausfeld attorneys were awarded Global Competition Review’s “Litigation of the
                            Year – Cartel Prosecution” commending its work on In re Vitamin C Antitrust Litigation.
                            In this historic case, the Supreme Court ruled in favor of Hausfeld’s clients, setting forth
                            criteria and a framework for courts to use when assessing the credibility and weight to give
                            to a foreign government’s expression of its own laws.

                            In 2016, Hausfeld was awarded Global Competition Review’s “Litigation of the Year – Cartel
                            Prosecution” for its work on In re Foreign Exchange Antitrust Benchmark Litigation. The
                            award recognized Hausfeld’s success in the Foreign Exchange litigation to date, which has
                            included securing settlements for more than $2.3 billion in on behalf of a class of injured
                            foreign exchange investors and overcoming three motions to dismiss in the action.

                            In 2015, Hausfeld attorneys were awarded Global Competition Review’s “Litigation of the
                            Year – Non-Cartel Prosecution,” which recognized their trial victory in O’Bannon v. NCAA,
                            a landmark case brought on behalf of college athletes challenging the NCAA’s restrictions
                            on payment for commercial licensing of those athletes’ names, images, and likenesses in
                            various media.


                            U.S. News & World Report
                            Since 2016, U.S. News & World Report – Best Law Firms has named Hausfeld to its top tier
                            in both Antitrust Law and Litigation, and among its top tiers in Commercial Litigation.
                            Hausfeld was also recognized in New York, San Francisco, and Washington, DC in
                            Antitrust Law, Litigation, Mass Torts and Commercial Litigation.


                            American Antitrust Institute
                            In 2018, Hausfeld and its co-counsel received the American Antitrust Institute’s award for
                            ‘Outstanding Antitrust Litigation Achievement in Private Law Practice’ for their trial and
                            appellate victories in In re Vitamin C Antitrust Litigation.

                            In 2016, the American Antitrust Institute honored two Hausfeld case teams—In re Air Cargo
                            Shipping Services Antitrust Litig. (E.D.N.Y.) and In re Municipal Derivatives Antitrust Litig.
                            (S.D.N.Y.)—with its top award for Outstanding Antitrust Litigation Achievement in Private
                            Law Practice. Taken together, these two cases have yielded settlements of over $1.4 billion
                            to class members after nearly a decade of litigation. The award celebrates private civil
                            actions that provide significant benefits to clients, consumers, or a class and contribute to
                            the positive development of antitrust policy.

                            In 2015, Hausfeld and fellow trial counsel won the American Antitrust Institute’s award for
                            Outstanding Antitrust Litigation Achievement in Private Law Practice for their trial and
                            appellate victories in O’Bannon v. NCAA.




11   HAUSFELD FIRM RESUME                                                                              www.hausfeld.com
            Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 26 of 64




                            Chambers & Partners
                            In 2020, Chambers and Partners named Hausfeld to its highest tier, Band 1, for “Antitrust:
                            Plaintiff – USA – Nationwide,” noting that the firm is:

                            “able to deploy a deep bench of trial attorneys with outstanding litigation
                            experience,” and is “renowned for its abilities representing plaintiffs in
                            multidistrict class action antitrust suits across the country involving a wide
                            variety of antitrust issues.”
                            Clients reported to the publication that “Hausfeld is a great partner that makes sure to
                            understand our perspective,” and peers have commended the firm’s “terrific, deep bench.”

                            Hausfeld was one of just four law firms ranked in Band 1. Hausfeld’s New York office was
                            also named to Band 1 for “Antitrust: Mainly Plaintiff – New York.”

                            The publication has also previously noted the firm’s attributes as including:
                            • A reputation as a “[m]arket-leading plaintiffs’ firm with considerable experience in
                              antitrust class action suits and criminal cartel investigations.”
                            • “[N]umerous successes in the area, resulting in major recovery or settlements for its clients.”
                            • Firm Chair Michael Hausfeld’s record as “a very successful and able antitrust litigator,”
                              and “one of the titans of the Plaintiffs Bar.”

                            Additionally, between 2016 and 2019, Chambers & Partners UK ranked Hausfeld in the
                            top tier among London firms representing private claimants in competition matters and
                            recognized the firm’s accomplishments in Banking Litigation.


                            National Law Journal
                            In 2015, Hausfeld was named to the National Law Journal’s “Plaintiffs Hot List” for the
                            fourth year in a row. The publication elaborated:

                            “Hausfeld’s creative approaches underpinned key antitrust wins last year,
                            including a trailblazing victory for former college athletes over the use of
                            their likenesses in television broadcasts and video games…” and Hausfeld,
                            along with its co-counsel, “nailed down a $99.5 million settlement with
                            JPMorgan Chase & Co. in January in New York federal court for alleged
                            manipulation of market benchmarks. And it helped land nearly $440
                            million in settlements last year, and more than $900 million thus far, in
                            multidistrict antitrust litigation against air cargo companies.”
                            In 2014, The National Law Journal named Hausfeld as one of a select group of America’s Elite
                            Trial Lawyers, as determined by “big victories in complex cases that have a wide impact on
                            the law and legal business.” The award notes that Hausfeld is among those “doing the most
                            creative and substantial work on the plaintiffs side.”




12   HAUSFELD FIRM RESUME                                                                                www.hausfeld.com
              Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 27 of 64




Diversity and Inclusion                                            Selected Articles
                                                                   • Michael D. Hausfeld and Irving Scher, “Umbrella
Hausfeld is committed to diversity and inclusion, because            Liability: Has Its Time Come?” Competition Policy
we know that embracing a variety of viewpoints and                   International (October 24, 2020)
backgrounds allows us to gain better insights and strengthen
                                                                   • Swathi Bojedla, “Third Circuit’s Suboxone Class
our practice. Our diversity is reflected throughout our
                                                                     Certification Affirmance Clarifies Commonality and
dozens of case teams leading class actions across the country.
                                                                     Predominance Requirements,” Hausfeld Competition
We are proud that half of our lawyers are women, who lead
                                                                     Bulletin/Lexology (Fall 2020)
some of the largest price-fixing and market manipulation
antitrust MDLs in the United States on behalf of our firm.
                                                                   • Michael D. Hausfeld, Anthony Maton, David R. Wingfield,
Hausfeld’s Diversity and Inclusion Committee is committed to         “Class Actions & Competition Law, An Overview Of EU
examining and improving all aspects of our hiring, benefits,         and National Case Law,” Concurrences e-Competition
training, support, and promotion practices to ensure that we         Bulletin - Special Issue on Class Actions (August 27, 2020)
maintain the highest standards for ourselves, and continually
                                                                   • Sarah LaFreniere, “Personal Jurisdiction in Federal Class
strive for improvement. We seek to ensure that all of our
                                                                     Actions: Three New Rulings but Little Clarity,” Hausfeld
attorneys are provided the resources they need to excel, and are
                                                                     Competition Bulletin/Lexology (Spring 2020)
given opportunities to lead, both within and outside the firm.
                                                                   • Michael D. Hausfeld, Irving Scher, Laurence T. Sorkin,

Thought Leadership                                                   “In Defense of Class Actions: A Response to Makan
                                                                     Delrahim’s Commentary on the UK Mastercard Case,”
Hausfeld lawyers do more than litigation. They exercise              Competition Policy International (June 8, 2020)
thought leadership in many fields. Hausfeld lawyers host,
lecture at, and participate in leading legal conferences           • Jeanette Bayoumi, “From Silicon Valley to the Burger Joint:
worldwide and address ground-breaking topics including:              The Evolving Landscape of Vertical ‘No-Poach’ Cases,”
the pursuit of damages actions in the United States and              Hausfeld Competition Bulletin/Lexology (Fall 2019).
the European Union on behalf of EU and other non-U.S.
                                                                   • Melinda R. Coolidge and Katie R. Beran, “The Federal
plaintiffs; nascent private civil enforcement of EU
                                                                     Trade Commission Slams Impax/Endo Reverse Payments
competition laws; application of the FTAIA; the impact of
                                                                     Settlement,” Hausfeld Competition Bulletin/Lexology
Wal-Mart Stores, Inc. v. Dukes and Comcast Corp. v. Behrend
                                                                     (Summer 2019).
on class certification; reforms to the Federal Civil Rules of
Procedure; emerging issues in complex litigation; and legal        • Walter D. Kelley Jr., “Arbitrability – Which Is To Be
technology and electronic discovery.                                 Master?” Hausfeld Competition Bulletin/Lexology
                                                                     (Spring 2019).
Hausfeld attorneys have presented before Congressional
subcommittees, regulators, judges, business leaders,
                                                                   • Nathaniel C. Giddings & Aaron Patton, “Social Media and
in-house counsel, private lawyers, public-interest advocates,
                                                                     Antitrust: A Discovery Primer,” Antitrust Magazine
elected officials and institutional investors, and hold
                                                                     (Summer 2018).
leadership positions in organizations such as the American
Bar Association, the American Antitrust Institute, the             • Steven Nathan and Irving Scher, “The Role of Comity in
Women Antitrust Plaintiffs’ Attorneys network group, the             Antitrust Discovery,” Hausfeld Competition Bulletin/
Sedona Conference and the Institute for the Advancement of           Lexology (Spring 2018).
the American Legal System.
                                                                   • Sarah LaFreniere (Co-Author), “The Volkswagen Scandal:
                                                                     Catalyst for Class Action Change?” Law360 (Feb. 27, 2018).




13   HAUSFELD FIRM RESUME                                                                                     www.hausfeld.com
             Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 28 of 64




• Jeanette Bayoumi, “Are Nationwide Classes at Risk for       • Michael D. Hausfeld, Gordon C. Rausser, Gareth J.
  Overturned Settlements following the Ninth Circuit’s          Macartney, Michael P. Lehmann, Sathya S. Gosselin,
  Ruling in Hyundai?” Hausfeld Competition Bulletin/            “Antitrust Class Proceedings – Then and Now,” Research
  Lexology (Winter 2018).                                       in Law and Economics (Vol. 26, 2014)—Recipient of
                                                                Concurrences’ 2015 Antitrust Writing Award for Private
• Michael D. Hausfeld, Irving Scher, and Laurence Sorkin,       Enforcement (Academic) Category.
  “Litigating Indirect Purchasers Claims: Lessons for the
  EU from the U.S. Experience,” Antitrust Magazine            • Brent W. Landau and Brian A. Ratner, “Chapter 39: USA,”
  (Fall 2017)                                                   The International Comparative Legal Guide to Cartels &
                                                                Leniency (Ch. 39, 2014).
• Scott Martin, Michaela Spero, and Brian Henry, “Cartel
  Damage Recovery: A Roadmap for In-House Counsel,”           • Michael D. Hausfeld and Brian A. Ratner, “Prosecuting
  Antitrust Magazine (Fall 2017)—Recipient of Concurrences’     Class Actions and Group Litigation – Understanding the
  2018 Antitrust Writing Award for Private Enforcement          Rise of International Class and Collective Action
  (Business) Category.                                          Litigation and How this Leads to Classes that Span
                                                                International Borders,” World Class Actions (Ch. 26, 2012)
• Christopher Lebsock and Samantha Stein, “Oligopoly &
  No Direct Evidence? Good Luck, Says Third Circuit,”         • Michael D. Hausfeld, Brent W. Landau, and Sathya S.
  Hausfeld Competition Bulletin/Lexology (Fall 2017).           Gosselin, “’CAT’-astrophe: The Failure of ‘Follow-On’
                                                                Actions,” International Cartel Workshop, Presented by the
• Michael D. Hausfeld and Irving Scher, “Damage Class           ABA Section of Antitrust Law & The International Bar
  Actions After Comcast: A View from the Plaintiffs’            Association (Feb. 1-3, 2012).
  Side,” Antitrust Magazine (Spring 2016).
                                                              • Michael D. Hausfeld and Brent W. Landau, et al., “Private
• James J. Pizzirusso, “Proving Damages in Consumer             Enforcement of Antitrust Law in the United States, A
  Class Actions,” Consumer Protection Committee, Vol. 22/       Handbook - Chapter 4: Initiation of a Private
  No. 1, ABA Section of Antitrust Law (March 2016).             Claim,” (2012).

• Jeannine Kenney, “Courts determine that non-cash            • Brian A. Ratner and Sathya S. Gosselin, “The Novelty of
  consideration is subject to antitrust scrutiny under          Wal-Mart v. Dukes,” American Bar Association, Business
  Actavis,” Hausfeld Competition Bulletin/Lexology              Torts & Civil RICO Committee, Business Torts & RICO
  (Oct. 2015).                                                  News, Vol. 8, Issue 1, (Fall 2011).

• Bonny E. Sweeney, “Earning ACPERA’s Civil Benefits,” 29
  Antitrust Magazine 37 (Summer 2015).

• Irving Scher, “The FTC’s Revised Fred Meyer Guides:
  Back to the Sixties,” Antitrust Source (February 2015).

• Brent W. Landau and Gary Smith, “Bundling Claims
  Under Section 1 of the Sherman Act: Focusing on Firms’
  Abilities to Create Anticompetitive Effects in a Market,
  Rather Than Their Share of It,” Antitrust Health Care
  Chronicle, Vol. 28/ No. 1, ABA Section of Antitrust Law
  (Jan. 2015).




14   HAUSFELD FIRM RESUME                                                                               www.hausfeld.com
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 29 of 64

                                                                                          www.hausfeld.com




                             Michael D. Hausfeld

                             Experience

                             Michael Hausfeld, widely recognized for his leadership on competition matters
                             and his groundbreaking cases in human rights law, is the Chair of Hausfeld.
                             Michael’s distinguished career has included some of the largest and most
                             successful class actions in the fields of human rights, discrimination and
                             antitrust law.

                             Clients

                             Michael has an abiding interest in social reform, and has been a part of some
FOUNDER & CHAIR
                             of the most groundbreaking cases in that arena both in the U.S. and around
                             the world. Michael was among the first lawyers in the U.S. to assert that sexual
WASHINGTON, DC               harassment was a form of discrimination prohibited by Title VII, and he
LONDON                       successfully tried the first case establishing that principle. He has represented
                             Native Alaskans whose lives were affected by the 1989 Exxon Valdez oil spill
+1 (202) 540-7200            and later negotiated a then-historic $176 million settlement from Texaco, Inc.
                             in a racial-bias discrimination case. In Friedman v. Union Bank of Switzerland,
mhausfeld@hausfeld.com
                             Michael represented a class of Holocaust victims whose assets were wrongfully
                             retained by private Swiss banks during and after World War II. The case raised
                             novel issues of international banking law and international human rights law.
                             In a separate case, he also successfully represented the Republic of Poland, the
                             Czech Republic, the Republic of Belarus, the Republic of Ukraine and the
                             Russian Federation on issues of slave and forced labor for both Jewish and non-
                             Jewish victims of Nazi persecution. He has represented individuals and NGOs
                             in litigation alleging liability for aiding and abetting the South African system of
                             apartheid.

                             Michael has a long record of successful litigation in the antitrust field, on behalf
                             of individuals and classes, in cases involving monopolization, tie-ins, exclusive
                             dealing and price fixing. In the landmark O’Bannon v. NCAA litigation, Michael
                             represented a class of current and former Division I men's basketball and FBS
                             football players against the NCAA and its member institutions, based on rules
                             foreclosing athletes from receiving compensation for the use of their names,
                             images, and likenesses. At the conclusion of a three-week bench trial, the Court
                             determined that the NCAA had violated the antitrust laws and issued a
                             permanent injunction as requested by the plaintiffs. He was a member of the
                             ABA Antitrust Section’s Transition Taskforce, which advised the incoming
                             Obama Administration, and has chaired the ABA’s Civil Redress Committee.
                             Michael has been co-lead counsel in antitrust cases against manufacturers of
                             genetically engineered foods, managed healthcare companies, bulk vitamin
                             manufacturers, technology companies, and the world’s largest banking
                             institutions. He is involved in ongoing investigations of antitrust cases abroad
                             and pioneering efforts to enforce competition laws globally. He was the only
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 30 of 64

                     private lawyer permitted to attend and represent the interests of consumers
                     worldwide in the 2003 closed hearings by the EU Commission in the Microsoft
                     case.



                     PRACTICE AREAS

                     Antitrust / Competition

                     Antitrust Counseling and Compliance

                     Civil and Human Rights

                     Commercial Contingency

                     Financial Services and Securities

                     Mass Torts and Public Health Threats

                     Public Entity

                     Sports and Entertainment



                     WHAT OTHERS SAY


                        Benchmark Litigation named Michael a "National Practice Area Star" and a
                        "Local Litigation Star" (2021)

                        For over a decade, Best Lawyers has named Michael as a top Washington,
                        D.C. lawyer in the category of Antitrust (2006-Present)

                        Naming Michael Hausfeld “Lawyer of the Year” in 2019, the Global
                        Competition Review stated that the firm “is clearly recognized as one of the
                        best plaintiffs’ firms in the country.” The magazine has reported that
                        Michael “consistently brings in the biggest judgments in the history of law”
                        and that he is “a Washington lawyer determined to change the world – and
                        succeeding.”

                        Michael is ranked in Band 1 by Chambers & Partners for Antitrust: Plaintiff -
                        Nationwide year-after-year. In 2020, Chambers noted, "“Michael Hausfeld is
                        a key player in the antitrust space, skillfully handling prominent class
                        actions, often concerning anticompetitive behavior and price manipulation.
                        Sources report: ‘What sets him apart is his creativity and strategic sense of
                        how to resolve a dispute to satisfy all sides.’” In 2019, the publication
                        recognized that Michael has been “lauded by market sources as an ‘amazing
                        lawyer.’” Chambers also named him a “Recognized Practitioner” in Sports
                        Law – Nationwide (2019).

                        Who’s Who Legal named Michael a (2019-Present) “Thought Leader” stating
                        that he is “one of the titans of the competition plaintiff space, and is a
                        perennial selection as a Global Elite Thought Leader. He attracts numerous
                        recommendations from peers across North America and Europe for his
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 31 of 64

                       standout practice, which encompasses antitrust litigation on the part of
                       both individuals and classes.” In 2020, the publication added that Michael is
                       "one of North America's foremost plaintiff specialists in the antitrust space,
                       dubbed a 'legend in the field.'"

                       Michael has been consistently named to the prestigious Lawdragon list of
                       the 500 “Leading Lawyers in America” (2013-Present), as has been named to
                       the publication's list of "Leading Plaintiff Financial Lawyers" (2019-Present),
                       and "Leading Plaintiff Consumer Lawyers" (2019-Present)

                       In naming Michael one of the “Top 10 Leading Lawyers” in the U.S.
                       representing plaintiffs in antitrust and cartel matters, The Legal 500 termed
                       Michael a “mastermind of strategy” and “smart strategic thinker,” stating
                       that the “‘incredibly impressive... Michael Hausfeld and Brian Ratner are
                       highly skilled negotiators and litigators, and real fighters with an
                       outstanding strategic sense,’” and “the outstanding Mike Hausfeld is a titan
                       of the antitrust bar.”

                       Michael was added to "The Legal 500 Hall of Fame," which highlights
                       individuals who have received constant praise from their clients for
                       continued excellence. The Hall of Fame highlights, to clients, the law firm
                       partners who are at the pinnacle of the profession (2020)

                       Michael has been described by one of the country's leading civil rights
                       columnists as an “extremely penetrating lawyer” and by a colleague (in a
                       Washington Post article) as a lawyer who “has a very inventive mind when it
                       comes to litigation. He thinks of things most lawyers don't because they
                       have originality pounded out of them in law school.”

                       For over a decade, Michael has been named a Washington, DC Super Lawyer
                       (2007-Present)

                       Michael was honored with the award for “Outstanding Antitrust Litigation
                       Achievement in Private Law Practice (In re Vitamin C Antitrust Litigation) by
                       the American Antitrust Institute (2018)

                       Michael was just one of fifty attorneys in the country named as a “Litigation
                       Trailblazer & Pioneer” by the National Law Journal (2014)

                       Michael was just one of six attorneys named as a “Competition MVP” by
                       Law360 (2014)

                       Michael and his co-authors were named the winner of the Concurrences
                       Antitrust Writing Award in the category of ‘Academic, Private Enforcement’
                       for his article titled, “Antitrust Class Proceedings – Then and Now” (2015)

                       Michael was awarded the Torch of Learning Award by the American Friends
                       of Hebrew University (2012)

                       The Ethisphere Institute named Michael in a short list of “Attorneys Who
                       Matter” in the field of corporate compliance (2009)

                       Michael was named to SmartCEO Magazine’s “Legal Elite” list (2009)
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 32 of 64

                        Michael was cited by Chambers USA, in the Products Liability category (2009)

                        Legal Times named Michael among the top 30 “Visionaries” in the
                        Washington legal community (2008)

                        Michael was cited by GQ magazine as one of the “50 Most Powerful People
                        in DC” (2007)

                        The Lawyer named Michael to its “International World-shakers” list of 40
                        international lawyers “making waves” in the UK (2007)

                        The Legal Times honored Michael with the Fierce Sister Award, for work on
                        the Japanese Comfort Women case (2007)

                        The National Law Journal named Michael to its list of the “100 Most
                        Influential Lawyers” (2006)

                        The New York Times referred to Michael as one of the nation's “most
                        prominent antitrust lawyers,” and the Washingtonian named him one of
                        thirty “Stars of the Bar.”

                        Michael was honored with the B’Nai Brith Humanitarian of the Year Award
                        (2002)

                        Michael was one of thirty negotiators profiled in Done Deal: Insights from
                        Interviews with the World's Best Negotiators, by Michael Benoliel, Ed.D.

                        Michael has been the recipient of the Simon Wiesenthal Center Award for
                        Distinguished Service

                        Michael received the U.S. Department of Energy Human Spirit Award,
                        presented “in tribute to a person who understands the obligation to seek
                        truth and act on it is not the burden of some, but of all; it is universal.”

                        Immediately following the NCAA v O’Bannon decision, Michael was named
                        AmLaw Litigation Daily’s “Litigator of the Week,” citing the “consensus among
                        courtroom observers [was] that Michael Hausfeld…got the best of a parade
                        of NCAA witnesses at trial.” Law360 dubbed the trial team led by Michael as
                        “Legal Lions,” citing the firm’s historic victory over the NCAA.




                     EDUCATION

                     National Law Center George Washington University, J.D., with honors, 1969;
                     Member, Order of the Coif

                     Brooklyn College, B.A. cum laude,1966



                     BAR ADMISSIONS

                     District of Columbia

                     New York
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 33 of 64

                     AFFILIATIONS & MEMBERSHIPS

                     Co-Chair, ABA Civil Redress Committee, 2012-2013

                     Co-Chair, ABA Civil Redress Task Force, 2011-2012

                     Member, Editorial Board - Global Competition Litigation Review, 2011

                     Member, ABA International Cartel Task Force, 2010

                     Plaintiffs Fellow, Litigation Counsel of America

                     Adjunct Professor, George Washington University Law School, 1996-1998

                     Professor, Georgetown University Law Center, 1980-1987

                     Member, Board of Editors, George Washington Law Review (1968-1969)



                     NEWS & PRESS

                     “Lawyer Limelight: Michael Hausfeld,” Lawdragon, May 2019

                     The Toughest Lawyer in America Is On Your Side, Neal Gabler, Playboy Magazine ,
                     February 2015.

                     Gangster Bankers - Too Big to Jail, Matt Taibbi, Rolling Stone Magazine, February
                     2013

                     UBS Mea Culpa May Give Libor Antitrust Plaintiffs Upper Hand, Max Stendahl,
                     Law360, December 2012

                     DOJ Heralds 'Robust' UBS Deal; Gibson Dunn on Defense, Mike Scarcella,
                     The AmLaw Litigation Daily, December 2012

                     Documents May Boost Civil Suits - Revelations That Rate-Rigging Succeeded
                     Could Prove Expensive to Banks Facing Litigation, Dana Cimilluca and Jean
                     Eaglesham, Wall Street Journal, December 2012

                     Banks Facing New Wave of Mortgage Lawsuits, Forrest Jones, Moneynews,
                     December 2012

                     Where There's a Will, There's a Way, The American Lawyer, March 2012

                     The Great Gamble, Global Competition Review, March 2012



                     PUBLICATIONS

                     "Umbrella Liability: Has Its Time Come?" by Michael D. Hausfeld and Irving Scher,
                     Competition Policy International (October 25, 2020)

                     "Class Actions & Competition Law, An Overview Of EU and National Case Law," by
                     Michael D. Hausfeld, Anthony Maton, David R. Wingfield, Concurrences e-
                     Competition Bulletin - Special Issue on Class Actions
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 34 of 64

                     (August 27, 2020)

                     "In Defense of Class Actions: A Response to Makan Delrahim’s Commentary on
                     the UK Mastercard Case," by Michael D. Hausfeld, Irving Scher, and Laurence
                     Sorkin, Competition Policy International (June 8, 2020)

                     "The Equitable Future of Intercollegiate Athletics," by Michael D. Hausfeld,
                     Sathya S. Gosselin, Sarah D. LaFreniere, and Eduardo Carlo. Competition Policy
                     International's Antitrust Chronicle, (April 28, 2020)

                     “Litigating Indirect Purchasers Claims: Lessons for the EU from the U.S.
                     Experience,” by Michael D. Hausfeld, Irving Scher, and Laurence Sorkin.
                     Antitrust Magazine, Fall 2017.

                     “Damage Class Actions After Comcast: A View from the Plaintiffs’ Side,” by
                     Michael D. Hausfeld and Irving Scher. Antitrust Magazine, Spring 2016.

                     “Antitrust Class Proceedings – Then and Now,” by Michael D. Hausfeld, Gordon
                     C. Rausser, Gareth J. Macartney, Michael P. Lehmann, Sathya S. Gosselin,
                     Research in Law and Economics (Vol. 26, 2014) (Recipient of Concurrences’
                     2015 Antitrust Writing Award for Private Enforcement (Academic) Category).

                     "The Business of American Courts in Kiobel v. Royal Dutch Petroleum." by
                     Michael Hausfeld and Kristen Ward. Jurist - Sidebar, October 2012.

                     "Prosecuting Class Actions and Group Litigation." by Michael Hausfeld and
                     Brian Ratner, et al., World Class Actions, Ch. 26., September 2012.

                     "Private Enforcement of Antitrust Law in the United States, A Handbook -
                     Chapter 4: Initiation of a Private Claim." by Michael Hausfeld and Brent Landau,
                     et al., 2012.

                     "The Importance of Private Competition Enforcement in Europe." by Michael D.
                     Hausfeld and Swathi Bojedla. Hackney Publications: Concussion Litigation
                     Reporter, Vol. 1, No. 1, July 2012.

                     "CAT-astrophe: The Failure of "Follow-On" Actions." by Michael D. Hausfeld,
                     Brent W. Landau, Sathya S. Gosselin. American Bar Association's International
                     Cartel Workshop, February 2012.

                     "Private Enforcement in Competition Law: An Overview of Developments in
                     Law and Practice in the US and Europe." by Michael D. Hausfeld and Ingrid
                     Gubbay, Bergamo University, July 2011.

                     "The Contingency Phobia - Fear Without Foundation," Global Competition
                     Litigation Review, Issue 1, January 2011.

                     “Competition Law Claims – A Developing Story.” The European Antitrust Review
                     2010.

                     "Initiation of a Private Claim," International Handbook on Private Enforcement,
                     2010.
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 35 of 64

                     “The United States Heightens Plaintiff’s Burden of Proof on Class Certification:
                     A Response.” Global Competition Litigation Review, Volume 2 Issue 4/2009.

                     “Global Enforcement of Anticompetitive Conduct.” The Sedona Conference
                     Journal, Fall 2009.

                     “Observations from the Field: ACPERA’s First Five Years.” The Sedona Conference
                     Journal, Fall 2009.

                     “Twombly, Iqbal and the Prisoner’s Pleading Dilemma.” Law360, October 22,
                     2009.

                     “The Value of ACPERA.” Law360, June 2, 2009.

                     “Collective Redress for Competition Law Claimants.” The European Antitrust
                     Review 2008.

                     “Managing Multi-district Litigation.” The Antitrust Review of the Americas 2008.

                     “A Victim’s Culture.” European Business Law Review, 2007.
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 36 of 64

                                                                                                   www.hausfeld.com




                             Megan E. Jones

                             Experience
                             Experience

                             Megan Jones
                             Megan     Jones(@MeganJonesEsq)
                                              (@MeganJonesEsq)     is aisCalifornia
                                                                           a California
                                                                                      BayBay    Area-based
                                                                                           Area-based         lawyer
                                                                                                         lawyer  who who
                             focuses    on recovering    damages    for   companies     who    are victims
                             focuses on recovering damages for companies who are victims of antitrust       of antitrust
                             cartelsfor
                             cartels   forprice-fixing,
                                          price-fixing,tying,
                                                          tying, restraints
                                                               restraints   of of trade,
                                                                               trade,  andand  other
                                                                                            other     competition
                                                                                                   competition
                             violations. With 19 years of experience in antitrust class actions, Megan is
                             violations. With 19 years of experience in antitrust class actions, Megan is
                             trusted by courts to lead large and complex antitrust cases:
                             trusted by courts to lead large and complex antitrust cases. She is known as a
                             “trailblazer”
                             1. In re LocalwhoTV is “highly respected
                                                     Advertising         from all(Sole
                                                                   Litigation       contingents”[1]
                                                                                         lead counsel)– and, indeed,
                             was
                             2. In recently praised by a Antitrust
                                      re Diisocyanates      member of     the 2019(Co-Lead
                                                                       Litigation     Judicial Panel on Multidistrict
                                                                                                 counsel)
                             Litigation as one of “the nation’s best lawyers in an MDL,” and heralded as a
                             3. In re DPP Beef Antitrust Litigation (Co-Lead Counsel)
                             “professional problem solver.[2]”
PARTNER                      4. In re Blue Cross Blue Shield Antitrust Litigation (Plaintiff
                             Megan Steering
                                      prides Committee)
                                              herself on the ability to create and lead teams of lawyers of any
SAN FRANCISCO                size (having  organized    teams of 80   law firms,Datain one  particular case) Litigation
                                                                                                              to create a
                             5. In re Marriott International       Customer              Security  Breach
                             record   that either
                                   (Plaintiff      wins the
                                              Steering       case, drives settlement, and /or obtains a decision
                                                         Committee)
+1 (415) 633-1908
                             upheld at the appellate level. Part of Megan’s success is due to her belief in
                             Megan is known for her creativity on settlement issues.1 For example, in In
                             using diverse and inclusive litigation teams, which she has helped foster over a
mjones@hausfeld.com          re Municipal Derivatives Antitrust Litigation (S.D.N.Y.), Megan was co-lead
                             decade by creating and running a conference for women antitrust lawyers to
                             counsel and recovered over $220 million dollars for a class of cities and
                             exchange    best practices.
                             municipalities.   Notably, Megan co-negotiated several of the settlements
                             obtained in that class with Select State Attorneys General, who trusted class
                             Megan
                             counselistoboth   reasonable
                                           administer        andand
                                                         notice    relentless. She carefully
                                                                       the claims             chooses
                                                                                    process for         her proceeds.
                                                                                                  the joint  legal
                             battles,  and  eschews    gamesmanship       for the sake  of gamesmanship.
                             The American Antitrust Institute recognized this unusual public/private          Mindful of
                             scarce  judicialand
                             partnership,      resources
                                                   awarded in complex
                                                               Megan (andantitrust cases the
                                                                              her team)   that“Outstanding
                                                                                               can last years,Antitrust
                                                                                                                 she
                             LitigationaAchievement
                             develops     strategy at theinoutset
                                                               Private  Lawwhat
                                                                     about    Practice”  in 2016.
                                                                                   particular legalOther
                                                                                                     issuessettlements
                                                                                                             need
                             Megan attention
                             judicial  negotiated andinclude:
                                                       clears the board of the rest. She is highly respected from
                             all
                             • contingents      because
                                  In re Municipal         she brings
                                                      Derivatives      that same
                                                                    Antitrust      strategy
                                                                               Litigation  – to settlements,
                                                                                             Resulted          using
                                                                                                         in over  $200her
                             almost   two  decades    of negotiation
                                  million on behalf of the class.      experience   from   being  at Hausfeld   to craft
                             settlement strategy and terms in even the most difficult cases. Just one
                             •    In re Polyester Staple Antitrust Litigation – Resulted in $63.5 million on
                             example
                                  behalfof of
                                           thisclass.
                                                 creativity is that in one of her cases, Megan worked with and
                             joined Select State Attorneys General to co-negotiate and jointly settle a class
                             •    In re Compact Disc Antitrust Litigation – Resulted in over $50 million on
                             claim on behalf of certain states as well as the civil litigation class.
                                  behalf of class.
                             •    In re Rubber Chemicals Antitrust Litigation – Resulted in over $100
                                  million on behalf of class.
                             •    In re MMA Antitrust Litigation – Resulted in over $20 million on behalf
                             [1] Transcript
                                  of class. of August 30, 2018 Hearing at 23, In re Blue Cross Blue Shield
                             Antitrust Litig., No. 2:13-cv-20000 (N.D. Ala.).
                             •    In re EPDM Antitrust Litigation – Resulted in $81 million on behalf of class.
                             •[2] See Transcript
                                   Megan         at 23:4-10
                                          was also          (dated
                                                     involved       August
                                                               in the      30, 2018)
                                                                      negotiation of a $300 million
                                   global settlement with Bayer (which resolved three cases: EPDM,
                                   Rubber Chemicals and NBR), and drafted the innovative settlement
                                   agreement itself.




                             1 https://podcast.ourcuriousamalgam.com/episode/48-how-do-you-get-to-the-final-yes/
                             (ABA’s Antitrust Section podcast, featuring Megan Jones, May 2020).
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 37 of 64

                     As one of the few women in the plaintiffs’ bar inducted into the Legal 500
                     Hall of Fame for continued excellence in litigation, Megan has a national
                     reputation for excellence that has been obtained the old-fashioned way,
                     by trying to be the best team member in the trenches. See “Female
                     Powerbrokers Q&A: Hausfeld’s Megan Jones,” April 30, 2014; see also
                     Chambers and Partners’ description of Megan as “personable, very smart and
                     capable.” She is known for creating effective multi-firm teams that focus with
                     laser-like precision on the specific litigation strategy designed with input from
                     diverse sources. She is also known for her relentless pursuit of the facts, and
                     is well-regarded for her electronic discovery prowess (speaking and training
                     others on best practices via the prestigious Sedona Conference®).

                     Whether leading enormous cases with 20+ defendants or small regional
                     matters, Megan masters the intricacies of economic markets and works with
                     experts to develop economic models for her clients’ recovery, which support
                     class certification motions, settlement negotiations, and discovery efforts.

                     Megan has been named a “California Litigation Star” and a “Local Litigation
                     Star” for Antitrust/Competition by Benchmark Litigation (2021). Peers
                     noted to Benchmark that Megan is “a leader at Hausfeld now.”

                     Awards over the past year include:

                     •   W@Competition named Megan to its inaugural “40 in Their 40s” list of
                         notable women competition professionals (2019)
                     •   Who’s Who Legal named Megan a ‘Thought Leader’ in the
                         Competition Plaintiff arena (2019-Present), stating; “The ‘fantastic’
                         Megan Jones is a distinguished figure in the North American
                         competition market. Sources describe her as a ‘future leader’ of the
                         field who ‘is blazing a trail for younger women in the profession, and is
                         highly respected from all contingents.”
                     •   Megan was included in the “Legal 500 Hall of Fame,” which highlights
                         individuals who have received constant praise from their clients for
                         continued excellence. The Hall of Fame highlights, to clients, the law
                         firm partners who are at the pinnacle of the profession.
                     •   Megan was named to the prestigious Lawdragon list of the 500
                         “Leading Lawyers in America” (2019 - Present)

                     Chambers and Partners ranked Megan as one of just five lawyers in Band
                     2 for Antitrust: Mainly Plaintiff - California (2019 - Present), and Band 2 for
                     Antitrust: Plaintiff - Nationwide (2020). In 2020, Chambers noted, “Megan
                     Jones deftly represents plaintiffs in significant anticompetitive disputes.
                     She has expertise in cases concerning price fixing and trade restraints.” The
                     publication also noted that “Megan Jones is commended for her expertise
                     in representing corporate plaintiffs in cartel recovery actions. She is further
                     noted for her work leading large class action cases. Sources state that
                     ‘Megan is a very good, diligent lawyer who considers the big picture.’”

                     Megan prides herself on the ability to create and lead teams of lawyers of
                     any size (having organized teams of 80 law firms, in one particular case)
                     to create a record that either wins the case, drives settlement, and /or
                     obtains a decision upheld at the appellate level. Part of Megan’s success is
                     due to her belief in using diverse and inclusive litigation teams, which she
                     has helped foster over a decade by creating and running a conference for
                     women antitrust lawyers to exchange best practices.

                     Megan is both reasonable and relentless. She carefully chooses her legal
                     battles, and eschews gamesmanship for the sake of gamesmanship. Mindful
                     of scarce judicial resources in complex antitrust cases that can last years,
                     she develops a strategy at the outset about what particular legal issues
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 38 of 64

                     need judicial attention and clears the board of the rest. She is highly
                     respected from all contingents because she brings that same strategy
                     to settlements, using her almost two decades of negotiation experience
                     from being at Hausfeld to craft settlement strategy and terms in even the
                     most difficult cases. Just one example of this creativity is that in one of her
                     cases, Megan worked with and joined Select State Attorneys General to
                     co-negotiate and jointly settle a class claim on behalf of certain states as
                     well as the civil litigation class.

                     Clients
                     Clients
                     Companies
                     Companies thatthatbuy
                                        buythings
                                             thingstotomake
                                                        makethings
                                                               thingshave
                                                                      havetypically
                                                                            typicallybought cartelized
                                                                                       bought cartelized
                     products, and Megan helps them recover damages for such purchases. Able
                     products,   and   Megan   helps them  recover  damages     for such purchases.  Ableto
                     analyze a corporation’s purchases around the world, Megan can then offeroffer
                     to analyze   a  corporation’s  purchases   around  the  world,  Megan  can then   a
                     a panoply
                     panoply   of of options
                                  options  forfor recovery
                                               recovery     in multiple
                                                        in multiple     jurisdictions.
                                                                     jurisdictions. SheShe  emphasizes
                                                                                        emphasizes   the
                     the non- litigation options a corporation has when appropriate, and she is as
                     non- litigation options a corporation has when appropriate, and she is as adept
                     adept at settling a case in a conference room as she is in a courtroom.
                     at settling a case in a conference room as she is in a courtroom.



                     PRACTICE AREAS

                     Antitrust / Competition
                        In re Blue Cross Blue Shield Antitrust Litigation – In which Megan has been
                        appointed to the Plaintiffs’ Steering Committee.

                        In re Local TV Advertising Antitrust Litigation – In which Megan has been
                        appointed Lead Counsel.

                        In re Diisocyanates Antitrust Litigation – In which Megan has been appointed
                        Co-lead Counsel.

                        In re Municipal Derivatives Antitrust Litigation – Resulted in over $200 million
                        on behalf of the class.

                        In re Polyester Staple Antitrust Litigation – Resulted in $63.5 million on behalf
                        of class.

                        In re Compact Disc Antitrust Litigation – Resulted in over $50 million on behalf
                        of class.

                        In re Rubber Chemicals Antitrust Litigation – Resulted in over $100 million on
                        behalf of class.

                        In re MMA Antitrust Litigation – Resulted in over $20 million on behalf of class.

                        In re EPDM Antitrust Litigation – Resulted in $81 million on behalf of class.

                        Megan was also involved in the negotiation of a $300 million global
                        settlement with Bayer (which resolved three cases: EPDM, Rubber
                        Chemicals and NBR), and drafted the innovative settlement agreement itself.

                     Commercial Contingency
                     Sports and Entertainment



                     WHAT OTHERS SAY


                        Megan was named a "California Litigation Star" and a "Local Litigation Star"
                        for Antitrust/Competition by Benchmark Litigation (2021)

                           Peers noted to Benchmark that Megan is "a leader at Hausfeld now."
                     Sports and Entertainment
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 39 of 64

                     WHAT OTHERS SAY


                       Megan was named a "California Litigation Star" and a "Local Litigation Star"
                       for Antitrust/Competition by Benchmark Litigation (2021)

                          Peers noted to Benchmark that Megan is "a leader at Hausfeld now."

                       Chambers and Partners ranked Megan as one of just five lawyers in Band 2
                       for Antitrust: Mainly Plaintiff - California (2019 - Present), and Band 2 for
                       Antitrust: Plaintiff - Nationwide (2020)

                          In 2020, Chambers noted, “Megan Jones deftly represents plaintiffs in
                          significant anticompetitive disputes. She has expertise in cases
                          concerning price fixing and trade restraints.” The publication also noted
                          that "Megan Jones is commended for her expertise in representing
                          corporate plaintiffs in cartel recovery actions. She is further noted for her
                          work leading large class action cases. Sources state that 'Megan is a very
                          good, diligent lawyer who considers the big picture.'"

                          Chambers has previously described her as “personable, very smart and
                          really capable," and “well respected at the California Bar for her plaintiff-
                          side antitrust practice.”


                       Megan was added to "The Legal 500 Hall of Fame," which highlights
                       individuals who have received constant praise from their clients for
                       continued excellence. The Hall of Fame highlights, to clients, the law firm
                       partners who are at the pinnacle of the profession (2020)

                       Megan has consistently been named a “Leading Lawyer” in Civil
                       Litigation/Class Action: Plaintiff, and in Plaintiffs’ Representation for
                       Antitrust by The Legal 500 (2012-Present)

                       Megan has been named a Super Lawyer in Antitrust year after year (2012-
                       Present)

                       Megan was named to the prestigious Lawdragon list of the 500 “Leading
                       Lawyers in America” (2019 - Present), and to the Lawdragon list of "Leading
                       Plaintiff Financial Lawyers" (2019-Present)

                       Who’s Who Legal named Megan a ‘Thought Leader’ in the Competition
                       Plaintiff arena (2019-Present), stating; “The ‘fantastic’ Megan Jones is a
                       distinguished figure in the North American competition market. Sources
                       describe her as a ‘future leader’ of the field who ‘is blazing a trail for
                       younger women in the profession, and is highly respected from all
                       contingents.”

                       W@Competition named Megan to its inaugural “40 in Their 40s” list of
                       notable women competition professionals (2019)

                       Megan was honored by the American Antitrust Institute with the award for
                       “Outstanding Antitrust Litigation Achievement in Private Law Practice” as
                       part of the In re Air Cargo Antitrust Litigation case team (2016)

                       Megan was named to "The International Who's Who of Competition
                       Lawyers & Economists 2014" by the Global Competition Review and Who's
                       Who Legal

                       Megan has been profiled as a “Female Powerbroker” in her field by Law360
                         Megan was named to "The International Who's Who of Competition
                         Lawyers & Economists 2014" by the Global Competition Review and Who's
Case 2:13-cv-20000-RDP   Document 2610-6 Filed 10/30/20 Page 40 of 64
                         Who Legal

                         Megan has been profiled as a “Female Powerbroker” in her field by Law360
                         (2014)

                         In 2014, Megan was selected to speak at the American Bar Association's 8th
                         National E-Discovery Institute, where nationally- acclaimed e-discovery
                         professionals convened for a full day to analyze and discuss the latest
                         developments and best strategies for managing the e-discovery process.

                         The Global Competition Review named Megan one of the “100 Successful
                         Women in Antitrust” globally (2013)

                         Megan was named a “Rising Star” in Competition Law by Law360 (2012)

                         Megan was named as one of just fourteen female “Equity Champions” by
                         Burford Capital, a leading global finance and investment management firm
                         focused on law, which launched The Equity Project in 2018. This is a
                         groundbreaking initiative designed to help close the gender gap in law by
                         providing an economic incentive for change through a $50 million pool of
                         capital earmarked for financing commercial litigation and arbitration
                         matters led by women.

                         Megan has been deemed one of the “nation’s best lawyers in an MDL” and a
                         “professional problem solver,” Transcript of August 30, 2018 Hearing at 23,
                         In re Blue Cross Blue Shield Antitrust Litig., No. 2:13-cv-20000 (N.D. Ala.).




                     EDUCATION

                     University of North Carolina at Chapel Hill School of Law, J.D., 1999

                     North Carolina State University, magna cum laude, B.A., 1995



                     BAR ADMISSIONS

                     California

                     District of Columbia

                     North Carolina



                     AFFILIATIONS & MEMBERSHIPS

                     Invited Member, Leadership team of the Global Private Litigation Committee of
                     the ABA Antitrust Section (2019-Present)

                     Founder of Women Antitrust Plaintiffs’ Attorney Network Group

                     Member, The Sedona Conference®, which is composed of leading jurists,
                     lawyers, experts, academics and others, at the cutting edge of issues in
                     electronic discovery.

                     Vice Chair, ABA Antitrust Section's Global Private LItigation Committee

                     Vice Chair, ABA Antitrust Section's Communications and Digital Technology
                     Industries Committee
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 41 of 64

                     Vice Chair, ABA Antitrust Section's Media and Technology Committee



                     NEWS & PRESS

                     "Lawyer Limelight: Megan Jones of Hausfeld" Lawdragon, September 26, 2019

                     Megan has been profiled as a “Female Powerbroker” in her field by Law360
                     (2014)

                     "Hausfeld, Hausfeld, Hooray," Legal Biznow, April 6, 2012

                     Global Competition Review profiles Megan Jones as one of their "100 Women In
                     Antitrust"

                     "A panel of experts discuss e-discovery horror stories, vetting vendors and
                     expectations for service providers in terms of competency and ethics", Law
                     Technology News, May 19, 2014 (Quoted)

                     "Q&A: Megan Jones on corporations as plaintiffs", Global Competition Review,
                     March 2014.

                     Megan Jones joined Judge Francis and Robert Trenchard (Wilmer Hale) in a
                     podcast about the “Latest Trends in Cost-Shifting in Electronic Discovery,”
                     September 2010.



                     PUBLICATIONS

                     Megan E. Jones, “E-Discovery Trend Alert: A Second State Has Approved a
                     Technology CLE Requirement for Its Lawyers,” Hausfeld Competition Bulletin
                     (Winter 2018-19), reprinted in Lexology, February 2019

                     Megan E. Jones, "A Litigator's Approach to Pricing Algorithms Cases: What Will
                     We Need to Know?" ABA Global Private Litigation Bulletin, Issue 13, March 2019

                     Megan E. Jones, “Litigator 101,” an ABA series regarding best practices in
                     drafting discovery

                     Megan E. Jones, "All I Really Need to Know About Antitrust Settlements, I
                     Learned in Kindergarten," ABA Criminal & Cartel Practice Committee
                     Newsletter, March 2011

                     Megan E. Jones, "E-Discovery Today: The Fault Lies Not In Our Rules..." The
                     Federal Courts Law Review (FCLR), Vol. 4, Issue 2, 2011

                     Megan E. Jones, Contributor, “E-Discovery Today: The Fault Lies Not In Our
                     Rules..." Duke White Paper, 2010

                     Megan E. Jones, “Giving Electronic Discovery a Chance to Grow Up,” The
                     National Law Journal, December 15, 2009

                     Megan E. Jones, “Observations from the Field: ACPERA’s First Five Years,”
                     The Sedona Conference Journal, Fall 2009

                     “Antitrust Law Developments,” 7th Edition, co-author of chapter on Non-Price
                     Vertical Restraint, published by the American Bar Association, 2008

                     Co-author, “Navigating the Vendor Proposal Process: Best Practices for the
                     Selection of Electronic Discovery Vendors,” published by The Sedona
                     Conference®, June 2007
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 42 of 64
                     Vertical Restraint, published by the American Bar Association, 2008

                     Co-author, “Navigating the Vendor Proposal Process: Best Practices for the
                     Selection of Electronic Discovery Vendors,” published by The Sedona
                     Conference®, June 2007

                     Co-author, “The Sedona Conference Glossary: E-Discovery and Digital
                     Information Management,” (2nd edition), December 2007



                     PRESENTATIONS & SPEECHES

                     Panelist, "Gimme a Break: Are ACPERA Benefits Obtainable?" American Bar
                     Association Virtual Panel, June 10, 2020

                     Panelist, "Chair at the Table: Diversity in Litigation," ABA Antitrust Law Section
                     Virtual Spring Meeting, April 27, 2020

                     Faculty, The Sedona Conference 2020 eDiscovery Negotiation Training (eDNT)
                     program, February 2020

                     Guest Speaker, " How Do You Get to The Final Yes? The Art and Science of
                     Settling Antitrust Class Actions," ABA Section of Antitrust Law’s weekly podcast,
                     Our Curious Amalgam January 31, 2020.

                     Speaker, "MDL Settlements: Common Pitfalls and Helpful Practices," JPML
                     Judges' Conference, October 29, 2019

                     Speaker, "ESI Tips and Tricks: What Tools Should be in Your Toolbox," Mass
                     Torts Made Perfect Seminar, October 22, 2019

                     Speaker, "Return of the Octopus? Has Big Tech Gotten Too Big?" Association of
                     Business Trial Lawyers Panel, September 17, 2019

                     Speaker, "Practical Cooperative Strategies," The Sedona Conference Institute's
                     2017 eDiscovery Negotiation Training, February 8, 2017

                     Speaker, Women in Antitrust Litigation Panel, American Bar Association, March
                     9, 2015

                     Speaker, 8th Annual National Institute on E-Discovery, May 16, 2014

                     Speaker, “Successfully Navigating Hazardous Waters: The Second Annual
                     Conference on Transatlantic Deals and Disputes,” American Bar Association
                     and German Bar Association, Munich, June 2011

                     Speaker, Class Action Symposium, Georgetown Law Center, April 11, 2011

                     Speaker, "The Life of an International Cartel: A Six-Part Practical Series, Part III:
                     Follow-On Civil Price Fixing," American Bar Association teleconference,
                     February 4, 2011

                     Speaker, American Bar Association’s Antitrust Masters Course V, September 30,
                     2010

                     CLE Speaker, "E-Discovery in Antitrust Lawsuits and FTC/DOJ Investigations:
                     Managing and Producing Electronic Information Under the Amended Federal
                     Rules," March 2009
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 43 of 64

                                                                                          www.hausfeld.com




                             Swathi Bojedla

                             Experience

                             Swathi's career has spanned a wide range of practice areas at Hausfeld. From
                             initial case investigations through trial, she has represented the firm’s clients in
                             all aspects of litigation. Her work has encompassed some of the highest-profile
                             class action sports and antitrust cases in recent years, and she has been
                             involved in the recovery of over $500 million in settlement awards on behalf of
                             the firm’s clients.

                             Prior to joining Hausfeld, Swathi worked on several presidential campaigns and
                             in the U.S. Senate, both for then-Senator Hillary Rodham Clinton and as a law
PARTNER                      clerk to the U.S. Senate Judiciary Committee.

WASHINGTON, DC               Clients

+1 (202) 540-7200
                             Swathi has litigated a variety of other cases across the legal spectrum, securing
                             favorable results for her clients. In the antitrust realm, she has represented
sbojedla@hausfeld.com        clients in the health insurance, transportation, and financial services sectors
                             seeking to recover damages from price-fixing and market allocation cartels. As
                             an avid sports fan, Swathi has relished the opportunity to represent current
                             and former athletes as they seek fair treatment for the dedication they put into
                             the game.

                             Swathi has also represented numerous financial institutions across the country
                             who have suffered damages as a result of data breaches at retailers including
                             Target, Home Depot, Kmart, and Wendy’s. Through her work on these cases,
                             she has developed an expertise in data breach law and card brand recovery
                             processes, and has helped to design and implement unique settlement
                             frameworks in this developing area of law.



                             PRACTICE AREAS

                             Antitrust / Competition

                                In re Blue Cross Blue Shield Antitrust Litigation – In one of the largest and
                                most complex antitrust class action cases ever litigated, Swathi represents
                                tens of millions of subscriber plaintiffs alleging higher premiums and loss of
                                competition in the market for health insurance due to a conspiracy among
                                36 insurer defendants to allocate geographic territories. In 2018, the
                                subscriber plaintiffs achieved summary judgment on the application of a
                                per se standard to the alleged conduct, streamlining the case for class
                                certification and trial.

                                In re Municipal Derivatives Litigation – Swathi worked as part of a team that
                                secured nearly $250 million in settlements for a class of municipalities
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 44 of 64

                        affected by alleged bid-rigging in the market for municipal bonds.

                        In re Air Cargo Shipping Services Antitrust Litigation – Swathi joined the trial
                        team to prepare for trial against the final four defendants in a worldwide
                        conspiracy to fix fuel surcharge on air cargo; her work assisted in driving
                        settlements with the final defendants totaling nearly $200 million. In 2016,
                        she was recognized for her work in this, and the above-mentioned
                        Municipal Derivatives case, at the American Antitrust Institute Enforcement
                        Awards, where she won two of the three awards for “Outstanding Antitrust
                        Litigation Achievement in Private Law Practice.”


                     Sports and Entertainment

                        Dryer et al. v. National Football League – Swathi represented a class of retired
                        NFL players whose names, images, and likenesses were being used in NFL
                        Films features. She was involved in negotiating a $50 million settlement
                        agreement, which created a Greater Good Fund to provide health and
                        welfare programs to former NFL players and also established a licensing
                        agency, in partnership with IMG, to help former players market their names,
                        images, and likenesses. After this novel settlement was reached, Swathi
                        continued to advise the Court-appointed Board of Directors on
                        implementation of the settlement agreement.

                        O’Bannon v. NCAA – Swathi represented a class action on behalf of current
                        and former Division I men's basketball and FBS football players against the
                        NCAA and its member institutions based on rules foreclosing athletes from
                        receiving compensation for the use of their names, images, and likenesses.
                        In 2014, plaintiffs completed a three-week bench trial in which Swathi was
                        part of a trial team that successfully obtained class injunctive relief allowing
                        college athletes to receive compensation for their NIL rights, a landmark
                        victory for college athletes.

                     Mass Torts and Public Health Threats

                       Bowman et al. v. St. Joseph’s Medical Center et al. – Swathi participated in a
                       mass tort action arising from the placement of unnecessary stents in
                       patients at a Baltimore-area hospital, which culminated in a month-long jury
                       trial in Maryland state court and a global resolution compensating over 240
                       affected patients.

                     Deceptive Business Practices and Consumer Protection



                     WHAT OTHERS SAY


                       Lawdragon named Swathi as one of its "Top Plaintiff Financial Lawyers"
                       (2020)

                       Swathi was selected to be an Associate Fellow of the Litigation Counsel of
                       America (2019-Present)
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 45 of 64

                        Swathi has been consistently named a “Rising Star” by Super Lawyers (2016-
                        Present)

                        The American Antitrust Institute honored Swathi, as part of the In re Municipal
                        Derivatives Antitrust Litigation case team, with its award for “Outstanding
                        Antitrust Litigation Achievement in Private Law Practice” (2016)

                        Swathi has been honored by Law360 as a “Rising Stars Under 40” in Sports
                        Law (2016)

                        The Washington Business Journal named Swathi as one of the top “Minority
                        Business Leaders” (2016)

                        The American Antitrust Institute honored Swathi, as part of the O’Bannon v.
                        NCAA case team, with its award for “Outstanding Antitrust Litigation
                        Achievement in Private Law Practice” (2015)

                        Swathi was honored by the Global Competition Review, as part of the
                        O’Bannon v. NCAA case team, taking home the award for “Litigation of the
                        Year - Non-Cartel Prosecution” (2015)




                     EDUCATION

                     Georgetown University Law Center, J.D., 2011

                     Brown University, B.A., Human Biology & Public Policy, 2007



                     BAR ADMISSIONS

                     District of Columbia

                     New York

                     District Court for the District of Columbia

                     District Court for the Southern District of New York

                     District Court for the District of Colorado

                     Tenth Circuit Court of Appeals



                     AFFILIATIONS & MEMBERSHIPS

                     Member, Law360 Sports Editorial Advisory Board (2019)

                     Member, Brown University Women’s Leadership Council (2016-present)

                     Changing Perceptions, Board of Directors (2016-present)

                     Clerk, U.S. Senate Judiciary Committee
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 46 of 64

                     Chair, Brown University Alumni Interviewing Program, Washington, D.C. (2012-
                     present)

                     Managing Editor, Georgetown Journal of Law and Public Policy (2010-2011)

                     Prior member of Georgetown Law’s Institute for Public Representation, a civil
                     rights clinic, where she worked on Title VII litigation in the D.C. District Court.

                     Brown University Women’s Leadership Council and prior D.C. Area Co-Chair for
                     the school’s admissions interviewing program.

                     Prior member, Board of Directors for the D.C. non-profit Changing Perceptions,
                     which focuses on providing professional and personal support to formerly
                     incarcerated citizens.



                     NEWS & PRESS

                     “Rising Star: Hausfeld’s Swathi Bojedla”, Law360 (Apr. 27, 2016)

                     “Minority Business Leader Awards: Swathi Bojedla,” Washington Business Journal
                     (Feb. 26, 2016)



                     PUBLICATIONS

                     Swathi Bojedla and Kevin Wang, Third Circuit’s Suboxone Class Certification
                     Affirmance Clarifies Commonality and Predominance Requirements, Hausfeld
                     Competition Bulletin, reprinted in Lexology (August 2020)

                     Swathi Bojedla, Aerotec Int’l v. Honeywell Int’l: An Antitrust Primer for Aftermarket
                     Issues, Hausfeld Competition Bulletin, reprinted in Lexology (November 2016)

                     Swathi Bojedla, Consumers Strike Out: Time Warner Cable Defeats Challenge to
                     Rate Hikes for Unwanted Sports Content, Trade, Sports & Professional
                     Associations Newsletter (Spring 2015)

                     Swathi Bojedla, Going to Trial as an Associate, ABA Trial Practice Committee:
                     Trying Antitrust Newsletter (Fall 2015)

                     Swathi Bojedla, Is Major League Baseball’s Antitrust Exemption in Jeopardy?, ABA
                     Antitrust Section Media & Technology E-Bulletin, Vol. 1, Iss. 3 (2013)

                     Michael Hausfeld and Swathi Bojedla, The NFLPA’s Potential Legal Liability to
                     Former Players for Traumatic Brain Injury, Concussions Litigation Reporter, Vol.
                     1, No. 1 (2012)



                     PRESENTATIONS & SPEECHES

                     Moderator, "Practicing as a Sports Lawyer: Antitrust and Beyond,” ABA Section
                     of Antitrust Law – Trade, Sports and Professional Associations Committee
                     Virtual Panel (July 9, 2020)

                     Moderator, "Practicing as a Sports Lawyer: Antitrust and Beyond,” ABA Section
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 47 of 64

                     of Antitrust Law – Trade, Sports and Professional Associations Committee
                     Panel (Sept. 5, 2019)

                     Panelist, "Uncommon Law: An Alumni Conversation,” Brown University Alumni
                     Association Panel (July 23, 2019)

                     Speaker, "Inside O’Bannon v. NCAA," Legal Talk Network podcast (Oct. 21, 2015)

                     Speaker, "Preparing for an Antitrust Trial as an Associate," ABA Section of
                     Antitrust Law (Aug. 24, 2015)

                     Speaker, "The Sports Report: Sports, Consumer Protection and Antitrust –
                     What’s Hot in 2015!," ABA Trade, Sports and Professional Associations (June 16,
                     2015)
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 48 of 64

                                                                                             www.hausfeld.com




                             Michael P. Lehmann

                             Experience

                             In 1978, far before joining Hausfeld, Michael joined the Furth, Fahrner & Mason
                             law firm and began practicing antitrust and business litigation. He was at that
                             firm until 2007; it was the Furth & Lehmann firm when he left, with him having
                             achieved the title of Managing Partner. In 2007, Michael left the Furth firm to
                             set up the San Francisco office of Cohen Milstein, Hausfeld & Toll, where he
                             was a partner. When the separate Hausfeld firm was created in November of
                             2008, he left Cohen Milstein and joined Hausfeld as one of the founding
                             partners and has worked there ever since.

PARTNER                      Over the past 40 years, Michael played significant roles (including several co-
                             lead positions) on the plaintiffs’ side in major antitrust class actions, such as
SAN FRANCISCO                the Brand Name Prescription Drug Antitrust Litigation, the Dynamic Random
                             Access Memory (DRAM) Antitrust Litigation, the Static Random Access Memory
+1 (415) 633-1908
                             (SRAM) Antitrust Litigation, the Cathode Ray Tube (CRT) Antitrust Litigation, the
                             TFT-LCD (Flat Panel) Antitrust Litigation, the Cosmetics Antitrust Litigation, the
mlehmann@hausfeld.com
                             Graphics Processing Units (GPU) Antitrust Litigation, the Compact Disc Minimum
                             Advertised Price Antitrust Litigation, the Publication Paper Antitrust Litigation, the
                             High Pressure Laminates Antitrust Litigation, the Bristol Bay Salmon Fishery
                             Antitrust Litigation, and the Intel Microprocessor Antitrust Litigation.

                             Clients

                             During the first part of his career at the Furth firm, Michael did extensive
                             defense work for a varied roster of clients, such as the Santa Fe Southern
                             Pacific Railway Co., Sprint Communications Co., Kellogg Co., Grolier Inc., News
                             Inc., Columbia Pictures, Georgia-Pacific Co., and William Sullivan (former owner
                             of the New England Patriots). He was among those representing these entities
                             as either defendants in class action antitrust litigation, plaintiffs in individual
                             antitrust cases, defendants in proceedings brought by the Federal Trade
                             Commission, petitioners in proceedings before the United States Food and
                             Drug Administration, or respondents in arbitration proceedings before the
                             International Chamber of Commerce. During this phase of his career, Mr.
                             Lehmann helped Kellogg defeat a charge by the FTC that it and other ready-to-
                             eat cereal companies engaged in a “shared monopoly” and wrote submissions
                             to the FDA that caused it to permit certain types of health claims on food labels.



                             PRACTICE AREAS


                                In re Packaged Seafood Products Antitrust Litigation
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 49 of 64

                       In re Inductors Antitrust Litigation

                       In re Disposable Contact Lens Antitrust Litigation

                       In re Aftermarket Automotive Lighting Products Antitrust Litigation

                       In re Municipal Derivatives Antitrust Litigation

                       In re Transpacific Passenger Air Transportation Antitrust Litigation

                       In re International Air Transportation Surcharge Antitrust Litigation

                       In re Domestic Airline Travel Antitrust Litigation

                       In re Blue Cross & Blue Shield Antitrust Litigation

                       NCAA Student-Athlete Name & Licensing Litigation

                       In re Optical Disk Drive Antitrust Litigation

                       In re Fresh & Process Potatoes Antitrust Litigation

                       In re Rail Freight Fuel Surcharge Antitrust Litigation

                       In re Generic Drugs Antitrust Litigation

                       In re Diisocyanates Antitrust Litigation

                       In re Chicago Board Options Exchange Volatility Index Antitrust Litigation

                       In re Farm-Raised Salmon and Salmon Products Antitrust Litigation




                     WHAT OTHERS SAY


                       Lawdragon named Michael as one of its "Top Plaintiff Financial Lawyers"
                       (2019-Present)

                       Michael has been named a “Recommended Lawyer” for Antitrust - Civil
                       Litigation/Class Actions - Plaintiff by The Legal 500 (2019)

                       Michael has been recognized consistently as a top Antitrust Litigation
                       attorney in San Francisco by Super Lawyers (2011-Present)

                       Best Lawyers has consistently recognized Michael as a top attorney in
                       Northern California for Antitrust Law (2013-Present)

                       Who’s Who Legal recognized Michael as a Global Leader in the Competition
                       Plaintiff space (2019)

                       Global Competition Review honored Michael with the award for “Litigation of
                       the Year – Cartel Prosecution” as part of FOREX case team (2015)

                       Michael was the recipient of a Martindale-Hubbell Judicial AV Preeminent
                       rating
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 50 of 64


                     EDUCATION

                     Hastings College of the Law, J.D., 1977

                     University of California at Berkeley, A.B., 1974



                     BAR ADMISSIONS

                     California



                     AFFILIATIONS & MEMBERSHIPS

                     Member, American Bar Association



                     NEWS & PRESS

                     DOJ Charges Against CDR Reaffirm Allegations in Muni Bond Antitrust Civil
                     Complaint. October 30, 2009.

                     Hausfeld LLP Files Lawsuit Against the NCAA on Behalf of Former Student
                     Athletes. July 21, 2009.
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 51 of 64

                                                                                           www.hausfeld.com




                             Scott Martin

                             Experience

                             Scott is co-chair of the firm’s Antitrust practice group. Scott’s perspective is a
                             unique one, as prior to joining the firm in 2015, he played major roles in
                             defending antitrust and class action cases as a partner in two leading
                             international law firms. Over the course of more than 25 years, he also has
                             negotiated resolutions of numerous regulatory investigations and actions on
                             behalf of corporate clients. Scott’s practice extends to bench and jury trials in
                             both federal and state courts, complex federal multidistrict actions, class
                             actions involving direct and indirect purchasers, parens patriae cases, FTC and
                             DOJ investigations as well as other regulatory actions, and qui tam litigation.
PARTNER
                             Clients
NEW YORK
                             Scott has two decades of counseling experience across a broad range of
+1 (646) 357-1100            industries on pricing, distribution, competitive intelligence, joint ventures, and
                             non-compete agreements, among other competition issues, and has designed
smartin@hausfeld.com         antitrust compliance programs for some of the world’s largest corporations.



                             PRACTICE AREAS

                             Antitrust / Competition

                                In re National Football League’s “Sunday Ticket” Antitrust Litigation – Scott
                                serves as co-lead counsel on behalf of businesses against DirecTV, a leading
                                provider of digital entertainment in the United States, and the National
                                Football League (“NFL”), alleging that the NFL’s exclusive agreement to allow
                                DirecTV to broadcast out-of-market Sunday NFL football games violated the
                                antitrust laws.

                                In re Libor-Based Financial Instruments Antitrust Litigation – Class action
                                lawsuit alleging a global conspiracy by some of the world’s largest financial
                                institutions to manipulate LIBOR. The manipulation of LIBOR, which is the
                                primary benchmark for short-term interest rates for trillions of dollars-
                                worth of financial transactions worldwide, is alleged to have caused billions
                                of dollars in damage to municipalities, businesses, and investors.

                                In re Blue Cross Blue Shield Antitrust Litigation – In one of the largest and most
                                complex antitrust class action cases ever litigated, Scott represents tens of
                                millions of subscriber plaintiffs alleging higher premiums and loss of
                                competition in the market for health insurance due to a conspiracy among
                                36 insurer defendants to allocate geographic territories. In 2018, the
                                subscriber plaintiffs achieved summary judgment on the application of a
                                per se standard to the alleged conduct, streamlining the case for class
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 52 of 64

                        certification and trial.

                        Core-Mark NY CMSA Litigation – Multi-plaintiff action asserted against leading
                        distributors of cigarettes and other consumer goods in New York under the
                        Cigarette Marketing Sales Act.

                     Antitrust Counseling and Compliance

                        Scott regularly presents compliance talks to businesspersons at industry-
                        leading apparel, industrial, retailing, and distribution clients.

                        Scott currently is providing competition advocacy before the Federal Trade
                        Commission and merger advice to a Fortune 100 company.

                     Environmental Threats

                        SCWA v. Dow, et al. and SCWA v. 3M Company, et al. – Scott is currently
                        representing the largest municipal groundwater provider in the United
                        States for recovery in various water contamination matters.

                     Public Entity



                     WHAT OTHERS SAY


                        Scott has been ranked continuously by Chambers & Partners as a leading
                        lawyer since 2006 and is currently listed in Band 1 for Antitrust: Mainly
                        Plaintiff (NY)

                           Chambers noted, "Cochair of the antitrust group, Scott Martin lends
                           plaintiff clients his cutting-edge expertise in antitrust litigation honed
                           over years of defense-side representation. He regularly appears in state
                           and federal jury and bench trials in the most complex of matters.” (
                           Chambers, 2020)


                        The Legal 500 identifies Scott as a “Recommended Lawyer” who is “friendly,
                        engaging, and spot-on.” (2015-Present)

                           "Scott Martin is a pleasure to work with. He is extremely polished, an
                           expert in the field and a pleasure to work with." (The Legal 500, 2020)


                        Scott has been recognized by the Best Lawyers in America for Antitrust Law
                        and for Litigation – Antitrust every year since 2012. A past client commented
                        to Best Lawyers, “I was extremely impressed with his knowledge and
                        attentiveness as well as his ability to truly enjoy servicing his client in a
                        productive and cost-effective manner."

                        Scott was honored by the American Antitrust Institute with the award for
                        “Outstanding Antitrust Litigation Achievement in Private Law Practice” as
                        part of the In re Air Cargo Antitrust Litigation case team (2016).
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 53 of 64

                        International Who’s Who of Competition Lawyers and Economists, Lawdragon,
                        International Who’s Who of Business Lawyers, Super Lawyers, and others reflect
                        recognition of Scott’s work by his peers.

                        Clients, colleagues, and adversaries have referred to Scott in print variously
                        as a “terrifically talented and surefooted” litigator” and “an astute operator
                        who always adds value to proceedings” while also serving as a “business-
                        oriented lawyer who looks to see what the overall issues are and
                        determines how best to approach the representation of those interests,
                        including common sense approaches to exit strategies where feasible.”




                     EDUCATION

                     Stanford Law School, J.D., 1990

                     Stanford University, A.B., with honors, 1987



                     BAR ADMISSIONS

                     New York

                     District of Columbia

                     Supreme Court of the United States

                     Numerous Federal District and Circuit Courts



                     AFFILIATIONS & MEMBERSHIPS

                     Antitrust Law Section Delegate to the ABA House of Delegates (2020-21)

                     Fellow, American Bar Foundation

                     Fellow, Litigation Counsel of America

                     Secretary and Communications Officer, American Bar Association, Antitrust
                     Law Section


                        Previous positions include: Council member, Chair of Trial Practice
                        Committee, Chair of Civil RICO Committee, Chair of Global Private Litigation
                        Conference, and Editorial Board of Antitrust Law Developments, among
                        others)

                     Executive Committee, New York State Bar Association, Antitrust Section

                     Editorial Board (Competition), Law360 (2012-2018)

                     Treasurer and Board of Directors member, WHEDco (leading Bronx non-profit
                     housing, educational and community development organization)
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 54 of 64



                     NEWS & PRESS

                     “Settlement Practice from Both a Plaintiff and Defense Perspective, ” Chapter,
                     American Antitrust Institute Handbook on Private Enforcement of Competition Law
                     (U.S. Edition), 2012, co-author with Joseph Tobacco

                     After American Needle, Is Everything Old New Again? Competition Law360,
                     August 4, 2010

                     "Can Anyone Keep a Secret Anymore? Beware the differing privilege regimes in
                     the global environment," New York Law Journal, November 16, 2009

                     “The linkLine Decision: Section 2 Gets Squeezed Further, ” GCP: The Online
                     Magazine for Global Competition Policy, April 2009

                     “Antitrust Injury in Robinson-Patman Cases: What's Left?, ” GCP: The Online
                     Magazine for Global Competition Policy, November 2008

                     “One Year Post-'Twombly,' Trends Emerge, ” New York Law Journal, August 25,
                     2008

                     Chapter, “Litigating International Antitrust Cases, ” J. von Kalinowski, Antitrust
                     Counseling and Litigation Techniques, 2007 and update

                     “A Rule Of Reason For Vertical Price Fixing - Part II, ” The Metropolitan Corporate
                     Counsel, Volume 15, No. 11, November 2007, co-author with Fiona A. Schaeffer

                     "A Rule Of Reason For Vertical Price Fixing - Part I, ” The Metropolitan Corporate
                     Counsel, Volume 15, No. 10, October 2007

                     "Antitrust in Distribution - Tying, Bundling and Loyalty Discounts, Resale Pricing
                     Restraints, Price Discrimination - Part I, ” The Metropolitan Corporate Counsel,
                     Volume 14, No. 4, April 2006

                     Chapter, “Private Antitrust Litigation, ” Global Competition Review - Getting the
                     Deal Through, 2005

                     Chapter, “Advising Foreign Clients on US Antitrust Law, ” Asia Pacific Antitrust &
                     Trade Review, 2005

                     Antitrust Adviser (5th ed.), forthcoming, co-editor with Irving Scher

                     Chapter (Section 5 of the FTC Act), Business Torts & Unfair Competition Handbook
                     (3d ed.)

                     Chapter (New York), State Antitrust Practice and Statutes (past three editions)



                     PUBLICATIONS

                     Books and Chapters

                     Co-author, “Settlement Practice from Both a Plaintiff and Defense Perspective,”
                     Chapter, American Antitrust Institute Handbook on Private Enforcement of
                     Competition Law
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 55 of 64

                     (U.S. Edition), 2012

                     Author, Chapter, “Litigating International Antitrust Cases,” J. von Kalinowski,
                     Antitrust Counseling and Litigation Techniques, 2007 and update

                     Co-author, “Private Antitrust Litigation,” Chapter, Global Competition Review -
                     Getting the Deal Through, 2005

                     Co-author, “Advising Foreign Clients on US Antitrust Law,” Chapter, Asia Pacific
                     Antitrust & Trade Review, 2005

                     Co-editor, Antitrust Adviser (5th ed.) two-volume treatise

                     Co-author, Chapter (Section 5 of the FTC Act), Business Torts & Unfair
                     Competition

                     Co-author, Handbook (3d ed.) Chapter (New York), State Antitrust Practice and
                     Statutes (past three editions)

                     Contributor, Competition Damages Actions in the EU: Law and Practice (2d ed.)

                     Articles

                     Co-author, "Cartel Damage Recovery: A Roadmap for In-House Counsel,”
                     Antitrust Magazine, Fall 2017 (Winner, Concurrences Writing Award)

                     Co-author, "SCWA Pursues Legal Action Against Companies Responsible for
                     PFOS, PFOA and 1,4-Dioxane Contamination," Lexology, November 2017

                     Co-author, "Horizontal conspiracy complaints face different fates under
                     Twombly “plausibility” standard," Lexology, October 2015

                     Author, “After American Needle, Is Everything Old New Again?” Competition
                     Law360, August 4, 2010

                     Author, "Can Anyone Keep a Secret Anymore? Beware the differing privilege
                     regimes in the global environment," New York Law Journal, November 16, 2009

                     Author, “The linkLine Decision: Section 2 Gets Squeezed Further,” GCP: The
                     Online Magazine for Global Competition Policy, April 2009

                     Author, “Antitrust Injury in Robinson-Patman Cases: What's Left?” GCP: The
                     Online Magazine for Global Competition Policy, November 2008

                     Author, “One Year Post-'Twombly,' Trends Emerge,” New York Law Journal,
                     August 25, 2008

                     Co-author, “A Rule Of Reason For Vertical Price Fixing - Part II,” The Metropolitan
                     Corporate Counsel, Volume 15, No. 11, November 2007, co-author with Fiona A.
                     Schaeffer

                     Author, "A Rule Of Reason For Vertical Price Fixing - Part I,” The Metropolitan
                     Corporate Counsel, Volume 15, No. 10, October 2007

                     Author, "Antitrust in Distribution - Tying, Bundling and Loyalty Discounts,
                     Resale Pricing Restraints, Price Discrimination - Part I,” The Metropolitan
                     Corporate Counsel, Volume 14, No. 4, April 2006
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 56 of 64

                     PRESENTATIONS & SPEECHES

                     Panelist, "Honest Broker Or Advocate: Effective Expert Testimony," ABA Section
                     of Antitrust Law Virtual Spring Meeting, April 2020

                     Panelist, "Competition Tort Claims Around the Globe,” ABA Section of Antitrust
                     Law Spring Meeting, March 2019

                     Speaker, "Competitor Collaborations: US and EU Joint Venture Law," ABA
                     Section of Antitrust Law, April 2013

                     Speaker, "'Have I Got a Deal for You': Big Sellers, Big Issues," New York City Bar
                     Association, January 2013

                     Moderator, "Discovery by Leaps and Bounds: Practical Issues in International
                     Antitrust Cases," ABA Section of Antitrust Law, November 2012

                     Speaker, "Comcast v. Behrend: Rigorous Analysis – How Much Is Too Much?"
                     New York State Bar Association (NYSBA) Antitrust Law Section, October 2012

                     Speaker, "Pricing Fundamentals: Pricing Tied to Other Offerings," ABA Section
                     of Antitrust Law, February 2012

                     Speaker, “Settling Class Action Litigation,” American Antitrust Institute 5th
                     Annual Future of Private Antitrust Enforcement Conference, December 2011

                     Speaker, “Trying a Case Involving Mixed Vertical and Horizontal Restraints: The
                     Legal, Economic and Practical Considerations,” ABA Section of Antitrust Law,
                     October 2011

                     Speaker, “International Cartel Enforcement in the Digital Age: Collection and
                     Use of Evidence Beyond Borders,” New York State Bar Association (NYSBA)
                     Antitrust Law Section, January 2011

                     Speaker, “New York's Donnelly Act: Another Tool in the Chest?,” NYSBA
                     Antitrust Law Section and ABA Section of Antitrust Law, July 2010

                     Speaker, "Pricing Issues," PLI Antitrust Counseling & Compliance Seminar,
                     February 2010

                     Speaker, “Robinson-Patman - Price Discrimination,” Practising Law Institute
                     (PLI) Advanced Antitrust Seminar: Distribution & Marketing, annually 2003-2009

                     Speaker, “Tying and Bundling -- Consumer-Friendly Offers or Exclusionary
                     Conduct?” ABA Section of Antitrust Law, May 2009

                     Speaker, “Mastering the Discovery Process for the General Counsel: How to
                     Master the Costs and Burdens of Federal Discovery,” Incisive Media, November
                     2008

                     Speaker, “Bundled Discounts: Careful Practice in the Face of Unsettled Law,”
                     Ohio State Bar Association Antitrust Institute, November 2008
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 57 of 64

                     Speaker, “Antitrust Developments – A Busy Supreme Court Term Plus A Look at
                     Joint Marketing Activities and Information Sharing,” ABA Section of
                     Environment, Energy and Resources, 21st Annual Petroleum Refining and
                     Marketing Law Roundtable, October 2006

                     Session Chair, “Antitrust Meets Civil RICO on a Grand Scale,” ABA Section of
                     Antitrust Law, March 2006

                     Speaker, “Vive le Difference: Dealing Effectively with State Enforcers,” ABA
                     Section of Antitrust Law, March 2006

                     Defense Counsel, ABA Antitrust Litigation Course: Mock Trial, October 2005

                     Panelist, “Lest We Not Forget: State Law Constraints on Price by Robinson-
                     Patman Act,” ABA Section of Antitrust, June 2005

                     Session Chair, “Defending Against Employee Raiding,” ABA Section of Antitrust
                     Law, March 2005

                     Session Chair, “Assessing an Unfair Competition Case Under California Section
                     17200,” ABA Section of Antitrust Law, March 2004

                     Speaker, “Price Discrimination and Slotting Allowances,” Conference Board
                     Antitrust Conference, March 2003

                     Speaker, “The Front Lines: Prudent Business Decision-Making in Light of the
                     New Realities of Distribution,” March 2003
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 58 of 64

                                                                                        www.hausfeld.com




                             Arthur N. Bailey, Jr.

                             Experience

                             Arthur’s primary areas of practice are in consumer, antitrust and other
                             complex litigation matters. He values the opportunity to represent clients of all
                             types who have suffered significant wrongs. Like others at Hausfeld, he is
                             motivated to ensure that all persons, regardless of wealth or status, are able to
                             find justice through the courts. Arthur shares the firm’s global vision, its
                             emphasis on civil rights and human rights cases, and its desire to boldly pursue
                             cases that seek to push the boundaries of and developments in the law. He
                             enjoys the legal analysis and critical thinking inherent in overcoming the
                             challenges necessary to successfully solve the client’s problems.
PARTNER
                             Clients
SAN FRANCISCO
                             Arthur has litigated cases in the technology, automotive and agricultural
+1 (415) 633-1908            industries, and in sports and entertainment law. He also had the privilege of
                             representing the California Teachers’ Association and the National Education
abailey@hausfeld.com         Association in litigation in the Ninth Circuit Court of Appeals and the United
                             States Supreme Court, authoring amicus curia briefs on their behalf in support
                             of the right of gays and lesbians to marry.



                             PRACTICE AREAS

                             Sports and Entertainment
                             Antitrust / Competition



                             EDUCATION

                             Bachelor of Music Education, College of Wooster

                             University of Tulsa College of Law, J.D., 1999



                             BAR ADMISSIONS

                             U.S. District Court for Northern California

                             U.S. District Court for Eastern California

                             U.S. District Court for Central California
        Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 59 of 64

                                                                                            www.hausfeld.com




                             Kimberly Fetsick

                             Experience

                             Kimberly was drawn to Hausfeld because of its elite position as a litigation firm
                             tackling complex legal issues around the world, and its longstanding
                             commitment to the public good. Kimberly’s practice focuses on antitrust
                             litigation, deceptive business practices, consumer protection, civil and human
                             rights, and environmental threats.

                             Following law school, Kimberly clerked for Chief Justice F. Michael Kruse of the
                             High Court of American Samoa and Chief Judge Julie Manning of the United
                             States Bankruptcy Court for the District of Connecticut. Through her respective
ASSOCIATE                    clerkships, Kimberly gained experience in trial and appellate civil and criminal
                             cases and bankruptcy cases, working on a wide variety of legal issues.
NEW YORK
                             Clients
+1 (646) 357-1100
                             Kimberly’s clients include a class of Blue Cross Blue Shield subscriber plaintiffs,
kfetsick@hausfeld.com        financial institutions and consumers impacted by data breaches, and a class of
                             merchant plaintiffs. In addition, Kimberly is part of a team representing
                             children from over 10 different countries bringing a claim that climate change
                             is violating their human rights.



                             PRACTICE AREAS

                             Antitrust / Competition

                                In re Blue Cross Blue Shield Antitrust Litigation – Kimberly is part of the case
                                team in this multidistrict litigation alleging that Blue Cross/Blue Shield
                                entities across the country have entered into agreements not to compete
                                with each other for customers of health insurance.

                                In re American Express Anti-Steering Rules Antitrust Litigation – Kimberly is part
                                of the case team in this multidistrict litigation, represents a class of
                                merchant plaintiffs against American Express Company and American
                                Express Travel Related Services Company, Inc. (collectively, “Amex”) in
                                connection with claims that Amex’s Non-Discrimination Provisions (or “Anti-
                                Steering Rules”) unreasonably restrain interbrand price competition among
                                credit and charge card networks.

                             Deceptive Business Practices and Consumer Protection

                                In re Arby’s Data Breach Litigation – Kimberly is part of the case team in this
                                litigation brought by financial institutions and consumers over a data
                                breach of personal identifying information.
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 60 of 64

                        In re AMCA Data Breach Litigation – Kimberly is part of the case team in this
                        litigation brought by consumers over a data breach of personal identifying
                        information.


                     Environmental Threats
                     Civil and Human Rights

                        Kimberly is part of the case team bringing an international human rights
                        case to the United Nations arguing that climate change is violating children’s
                        rights.




                     WHAT OTHERS SAY


                        The First Global Forum on Statelessness honored Kimberly with the
                        Certificate of Appreciation for Outstanding Student Research (2014)




                     EDUCATION

                     King’s College London, Dickson Poon School of Law, Master of Laws in
                     Transnational Law (LL.M.), graduated with Merit, 2017

                     Georgetown University Law Center, J.D., 2015

                     University of Pittsburgh, B.A., summa cum laude, 2011



                     BAR ADMISSIONS

                     New York

                     Not admitted to the D.C. Bar. Supervised by Principals of the Firm



                     AFFILIATIONS & MEMBERSHIPS

                     Center for Transnational Legal Studies Coach, 23rd Willem C. Vis International
                     Commercial Arbitration Moot (2015-2016)

                     Articles Editor, Georgetown Journal of International Law (2014-2015)

                     Student Attorney, DC Law Students in Court clinic, representing low-income
                     tenants in Landlord & Tenant court seeking to enforce housing code
                     compliance and fighting unjust evictions

                     Former Member, Georgetown Law Human Rights Institute



                     PUBLICATIONS

                     Co-Author, Georgetown Law Human Rights Institute, Left Behind: How
                     Statelessness in the Dominican Republic Limits Children’s Access to
                     Education (2014)
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 61 of 64




                EXHIBIT
                              B
       Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 62 of 64
                    Boies Schiller Flexner LLP: Summary Firm Resume

        Boies Schiller Flexner LLP (“BSF”) is a national litigation firm specializing in
complex litigation, including class action litigation, as well as national and international
arbitration. The Firm has more than 200 attorneys in 11 offices in New York; Washington,
D.C.; London; Florida; New Hampshire; Nevada; and California. The Firm was founded in
1997 by David Boies and Jonathan Schiller, both of whom were nationally renowned antitrust
and international litigators. Donald Flexner joined the Firm in 1999, bringing with him years
of experience litigating antitrust actions in private practice and prosecuting antitrust violators
as former Deputy Assistant Attorney General for the Antitrust Division of the United States
Department of Justice. These three named partners and the other attorneys who make up the
Firm are among the best and m ost accom pl i shed litigators in the world, with decades of
experience and proven track records in trying complex cases and arbitrating national and
international disputes.

        BSF’s litigation practice is divided approximately equally between representing
plaintiffs and representing defendants in federal and state courts throughout the United States,
and in arbitrations in the United States and abroad. The Firm’s clients are among the largest
and most sophisticated in the world, including: Al t r i a Gr oup; A m er i c an E xpr e ss;
Barclays; Car ni v al Cor p. ; C. V. S t ar r & Co. ; Delta Airlines; Florida Power & Light;
Goldman Sachs; John Hancock Financial Services; Sysco; The New York Yankees;
UnitedHealthCare; United Technologies; and US Foods.
        BSF has served as lead or co-lead plaintiff’s counsel in numerous complex class
actions. These class action cases have involved a variety of claims relating to such matters as
antitrust and securities fraud. The Firm enjoys one of the most selective and successful class
action practices in the country. Since its inception, Boies, Schiller & Flexner has negotiated
record settlements and won substantial verdicts on behalf of class members in several
prominent cases. A representative sample of the cases in which the firm has played a leading
role on behalf of a class includes:

       •   The firm has been appointed lead or co-lead counsel in 11 separate class
           actions involving student loans and credit reporting.

       •   In Thompson et al. v. 1-800 Contacts, Inc. et al. (D. Utah), acting as co-lead
           counsel for a consumer class alleging antitrust violations in the marketing of
           contact lenses on the internet, the firm has secured approximately $40 million
           in settlements to date.

       •   In Beltran v. InterExchange Inc. (D. Colo.), acting as co-lead counsel on
           behalf of a class of exploited domestic workers, the firm secured wide-
           ranging non-monetary relief as well as a damages settlement of $65.5 million.

       •   In Erica P. John Fund v. Halliburton, a securities class action which took 14
           years, repeat visits to the Fifth Circuit Court of Appeals, and produced two
           major wins for plaintiffs in the United States Supreme Court, the firm
           obtained a $100 million settlement for the class.

       •   As co-lead counsel in a class action against the State of Florida, the firm
Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 63 of 64
    secured a settlement that will improve medical and dental care for more than
    two million children covered by Florida’s Medicaid program.

•   Acting on behalf of defrauded investors, the firm recovered $235 million
    from Bernard Madoff feeder funds and a major accounting firm which had
    audited those funds.

•   The firm currently serves as co-lead counsel in multiple class actions on
    behalf of shareholders in Fannie Mae and Freddie Mac who object to the
    government’s sweep of the profits earned by those entities into the U.S.
    Treasury. See In re Fannie Mae/Freddie Mac Senior Preferred Stock
    Purchase Agreement Class Action Litigations, Case No. Misc. Action No. 13-
    mc-1288 (RCL); Caciappalle v. United States, Case No. 13-466C (Court of
    Federal Claims).

•   On behalf of a class of college athletes the firm obtained injunctive relief
    following an antitrust trial against the NCAA in O’Bannon v. NCAA.

•   As co-lead counsel for the class in In re Polyurethan Foam Antitrust
    Litigation in federal court in Ohio, the firm secured over $440 million in
    settlements.

•   The firm played a lead role in the Takata MDL, which produced $1.5 billion
    in settlements and also helped obtain a $14.7 billion settlement in the
    Volkswagen “Clean Diesel” litigation.

•   As co-lead counsel in In re Municipal Derivatives Antitrust Litigation
    (S.D.N.Y.), the firm recovered more than $220 million in settlements for a
    class of municipal entities in a price-fixing case.

•   In 2005, the firm, after negotiating settlements totaling over $10 million, went
    to trial in U.S. District Court in Cleveland, winning a verdict of $11 million,
    pre-trebling, for class members in In re Scrap Metal Antitrust Litigation
    (N.D.Ohio).

•   In 2000, BSF was lead counsel in In re Auction Houses Litigation (S.D.N.Y.)
    and negotiated a $512 million settlement on behalf of the plaintiff class,
    which was described by another plaintiff s counsel as “the most outstanding
    result I have ever heard of in the history of the antitrust laws.”

•   In 1999, the firm successfully acted as one of three co-lead counsel in
    recovering a billion dollars on behalf of class plaintiffs in In re Vitamins
    Antitrust Litigation, MDL 1285 (D.D.C.). In 2003, the firm, acting as co-
    lead counsel, took the remaining four defendants to trial in D.C. federal
    court and won a $53 million verdict, pre-trebling.

•   In a securities class action, Richard Drubel, one of the firm’s senior partners,
    acted as lead counsel for the Plaintiff Class in In re Terra-Drill Partnerships
    Litigation, MDL 791, C.A. No. H-86-3808 (S.D. Tex. 1989), which went to
    trial and resulted in a $72 million judgment for the Class. The National Law
       Case 2:13-cv-20000-RDP Document 2610-6 Filed 10/30/20 Page 64 of 64
           Journal called this verdict “one of the most significant verdicts of the year.”

        BSF has extensive experience in pharmaceutical class action matters. The firm has
served as co-lead counsel i n In re Cardizem CD Antitrust Litigation, MDL No. 1278, Civil
Action No. 99-cv-732589 and 99-cv-73870 (E.D. Mich. 2002) ($110 million settlement), in In
re Buspirone Antitrust Litigation, MDL No. 1413, Civil Action No. 01-CV- 7951 (JAK)
(S.D.N.Y. 2002) ($220 million settlement), and In re Terazosin Hydrochloride Antitrust
Litigation, MDL No. 1317, Civil Action No. 99- 7143-Civ-Seitz (S.D. Fla.) ($75 million
settlement).

        BSF has represented plaintiff classes of securities holders in Rory Riggs and John
Lewis v. Termeer, Genzyme Corp., et al., No. 03-CV- 4014 (LLS) (S.D.N.Y.) ($64 million
settlement) and purchasers of the prescription drug Hytrin. Boies Schiller Flexner served as
co-lead counsel for plaintiff shareholder classes in In re Alcatel Alsthom Securities Litigation,
MDL No. 1263, Civil Action No. 4:98-CV -320 (E.D. Tex. 2001) ($75 million settlement) and
in Lalor et al. v. Omtool, Ltd et al., C.A. No. 1 :99-cv- 469-M (D.N.H. 2001) ($6 million
s ettlement).

        BSF’s ability to operate effectively as plaintiffs’ counsel is reinforced by its experience
representing defendants in class actions. Boies Schiller Flexner has defended class action cases
against, among many others, Delta Airlines, Duke University, Emory University, Georgetown
University, Harvard University, the University of Southern California, Dow Chemical, DuPont,
Pioneer Hi-Bred, American Express, Hill-Rom Holdings, Inc., Unisys Corporation, 3Com
Corporation, and Batesville Casket Co.
